
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



SENIOR REVOLVING CREDIT AGREEMENT


DATED AS OF
NOVEMBER 23, 2004

AMONG

PETROHAWK ENERGY CORPORATION,
AS BORROWER,

BNP PARIBAS,
AS ADMINISTRATIVE AGENT,

FLEET NATIONAL BANK,
AS SYNDICATION AGENT,

FORTIS CAPITAL CORP.,
U.S. BANK NATIONAL ASSOCIATION, AND
KEYBANK, NATIONAL ASSOCIATION
AS CO-DOCUMENTATION AGENTS,

AND

THE LENDERS PARTY HERETO

LEAD ARRANGER AND SOLE BOOKRUNNER

BNP PARIBAS

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01
Terms Defined Above
 
1 Section 1.02 Certain Defined Terms   1 Section 1.03 Types of Loans and
Borrowings   18 Section 1.04 Terms Generally; Rules of Construction   19 Section
1.05 Accounting Terms and Determinations; GAAP   19
ARTICLE II
THE CREDITS
Section 2.01
Commitments
 
19 Section 2.02 Loans and Borrowings   19 Section 2.03 Requests for Borrowings  
20 Section 2.04 Interest Elections   21 Section 2.05 Funding of Borrowings   22
Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts   23
Section 2.07 Borrowing Base and Threshold Amount   23 Section 2.08 Letters of
Credit   24
ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
 
 
Section 3.01
Repayment of Loans
 
29 Section 3.02 Interest   29 Section 3.03 Alternate Rate of Interest   30
Section 3.04 Prepayments   30 Section 3.05 Fees   32
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
 
 
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
33 Section 4.02 Presumption of Payment by the Borrower   34 Section 4.03 Certain
Deductions by the Administrative Agent   34 Section 4.04 Disposition of Proceeds
  34
ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
 
 
Section 5.01
Increased Costs
 
34 Section 5.02 Break Funding Payments   35 Section 5.03 Taxes.   36 Section
5.04 Mitigation Obligations; Replacement of Lenders   36 Section 5.05 Illegality
  37
ARTICLE VI
CONDITIONS PRECEDENT
 
 
Section 6.01
Effective Date
 
37 Section 6.02 Each Credit Event   41        


i

--------------------------------------------------------------------------------




ARTICLE VII
REPRESENTATIONS AND WARRANTIES
 
 
Section 7.01
Organization; Powers
 
42 Section 7.02 Authority; Enforceability   42 Section 7.03 Approvals; No
Conflicts   42 Section 7.04 Financial Condition; No Material Adverse Change   42
Section 7.05 Litigation   43 Section 7.06 Environmental Matters   43 Section
7.07 Compliance with the Laws and Agreements; No Defaults   44 Section 7.08
Investment Company Act   45 Section 7.09 Public Utility Holding Company Act   45
Section 7.10 Taxes   45 Section 7.11 ERISA   45 Section 7.12 Disclosure; No
Material Misstatements   46 Section 7.13 Insurance   46 Section 7.14 Restriction
on Liens   46 Section 7.15 Subsidiaries   46 Section 7.16 Location of Business
and Offices   47 Section 7.17 Properties; Titles, Etc   47 Section 7.18
Maintenance of Properties   48 Section 7.19 Gas Imbalances, Prepayments   48
Section 7.20 Marketing of Production   48 Section 7.21 Swap Agreements   48
Section 7.22 Use of Loans and Letters of Credit   49 Section 7.23 Solvency   49
Section 7.24 Specified Senior Indebtedness   49 Section 7.25 Mergers   49
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
 
Section 8.01
Financial Statements; Ratings Change; Other Information
 
49 Section 8.02 Notices of Material Events   52 Section 8.03 Existence; Conduct
of Business   52 Section 8.04 Payment of Obligations   52 Section 8.05
Performance of Obligations under Loan Documents   53 Section 8.06 Operation and
Maintenance of Properties   53 Section 8.07 Insurance   53 Section 8.08 Books
and Records; Inspection Rights   54 Section 8.09 Compliance with Laws   54
Section 8.10 Environmental Matters   54 Section 8.11 Further Assurances   55
Section 8.12 Reserve Reports   55 Section 8.13 Title Information   56 Section
8.14 Additional Collateral; Additional Guarantors   57 Section 8.15 ERISA
Compliance   58 Section 8.16 Swap Agreements   58 Section 8.17 Unrestricted
Subsidiaries   58 Section 8.18 Marketing Activities   58        

ii

--------------------------------------------------------------------------------




ARTICLE IX
NEGATIVE COVENANTS
 
 
Section 9.01
Financial Covenants
 
59 Section 9.02 Debt   59 Section 9.03 Liens   60 Section 9.04 Dividends,
Distributions and Redemptions; Repayment of Senior Subordinated Convertible Note
and Second Lien Term Loan Agreement   60 Section 9.05 Investments, Loans and
Advances   61 Section 9.06 Designation and Conversion of Restricted and
Unrestricted Subsidiaries; Debt of Unrestricted Subsidiaries   63 Section 9.07
Nature of Business; International Operations   63 Section 9.08 Limitation on
Leases   63 Section 9.09 Proceeds of Notes   63 Section 9.10 ERISA Compliance  
64 Section 9.11 Sale or Discount of Receivables   65 Section 9.12 Mergers, Etc  
65 Section 9.13 Sale of Properties   65 Section 9.14 Environmental Matters   65
Section 9.15 Transactions with Affiliates   66 Section 9.16 Subsidiaries   66
Section 9.17 Negative Pledge Agreements; Dividend Restrictions   66 Section 9.18
Gas Imbalances, Take-or-Pay or Other Prepayments   66 Section 9.19 Swap
Agreements   66 Section 9.20 Merger Documents   67
ARTICLE X
EVENTS OF DEFAULT; REMEDIES
 
 
Section 10.01
Events of Default
 
67 Section 10.02 Remedies   69
ARTICLE XI
THE AGENTS
 
 
Section 11.01
Appointment; Powers
 
69 Section 11.02 Duties and Obligations of Administrative Agent   69 Section
11.03 Action by Administrative Agent   69 Section 11.04 Reliance by
Administrative Agent   70 Section 11.05 Subagents   70 Section 11.06 Resignation
or Removal of Agents   71 Section 11.07 Agents as Lenders   71 Section 11.08 No
Reliance   71 Section 11.09 Authority of Administrative Agent to Release
Collateral and Liens   72 Section 11.10 The Arranger, the Syndication Agent and
the Documentation Agent   72        


iii

--------------------------------------------------------------------------------




ARTICLE XII
MISCELLANEOUS
 
 
Section 12.01
Notices
 
72 Section 12.02 Waivers; Amendments   73 Section 12.03 Expenses, Indemnity;
Damage Waiver.   74 Section 12.04 Successors and Assigns   76 Section 12.05
Survival; Revival; Reinstatement   79 Section 12.06 Counterparts; Integration;
Effectiveness   79 Section 12.07 Severability   80 Section 12.08 Right of Setoff
  80 Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS  
80 Section 12.10 Headings   81 Section 12.11 Confidentiality   81 Section 12.12
Interest Rate Limitation   82 Section 12.13 EXCULPATION PROVISIONS   82 Section
12.14 Specified Senior Indebtedness   83 Section 12.15 Collateral Matters; Swap
Agreements   83 Section 12.16 No Third Party Beneficiaries   83 Section 12.17
USA Patriot Act Notice   98

iv

--------------------------------------------------------------------------------




ANNEXES, EXHIBITS AND SCHEDULES


Annex I List of Maximum Credit Amounts
Exhibit A
Form of Note Exhibit B Form of Borrowing Request Exhibit C Form of Interest
Election Request Exhibit D Form of Compliance Certificate Exhibit E-1 Form of
Legal Opinion of Hinkle Elkouri Law Firm L.L.C., special counsel to the Borrower
Exhibit E-2 Form of Legal Opinion of Local Counsel Exhibit F-1 Security
Instruments Exhibit F-2 Form of Guaranty and Collateral Agreement Exhibit G Form
of Assignment and Assumption
Schedule 7.05
Litigation Schedule 7.15 Subsidiaries and Partnerships; Unrestricted
Subsidiaries Schedule 7.19 Gas Imbalances Schedule 7.20 Marketing Contracts
Schedule 7.21 Swap Agreements Schedule 9.05 Investments

v

--------------------------------------------------------------------------------



        THIS SENIOR REVOLVING CREDIT AGREEMENT dated as of November 23, 2004, is
among: Petrohawk Energy Corporation, a corporation duly formed and existing
under the laws of the State of Delaware (the "Borrower"); each of the Lenders
from time to time party hereto; BNP Paribas (in its individual capacity, "BNP
Paribas"), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the "Administrative Agent"); Fleet
National Bank, as syndication agent for the Lenders (in such capacity, together
with its successors in such capacity, the "Syndication Agent"); and Fortis
Capital Corp., U.S. Bank National Association and Key Bank, National Association
as co-documentation agents for the Lenders (in such capacity, together with its
successors in such capacity, the "Documentation Agents").

R E C I T A L S

        A.    The Borrower has requested that the Lenders provide certain loans
to and extensions of credit on behalf of the Borrower.

        B.    The Lenders have agreed to make such loans and extensions of
credit subject to the terms and conditions of this Agreement.

        C.    In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:


ARTICLE I
Definitions and Accounting Matters


        Section 1.01    Terms Defined Above.    As used in this Agreement, each
term defined above has the meaning indicated above.

        Section 1.02    Certain Defined Terms.    As used in this Agreement, the
following terms have the meanings specified below:

        "ABR", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

        "Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        "Affected Loans" has the meaning assigned such term in Section 5.05.

        "Affiliate" means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        "Agents" means, collectively, the Administrative Agent, the Syndication
Agent and the Documentation Agent; and "Agent" shall mean either the
Administrative Agent, the Syndication Agent or the Documentation Agent, as the
context requires.

        "Aggregate Maximum Credit Amounts" at any time shall equal the sum of
the Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

        "Agreement" means this Senior Revolving Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

        "Alternate Base Rate" means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds

--------------------------------------------------------------------------------




Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

        "Applicable Margin" means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Threshold Utilization Grid below based upon
the Threshold Utilization Percentage then in effect:

 
  Threshold Utilization Grid

--------------------------------------------------------------------------------

  Threshold Utilization Percentage


--------------------------------------------------------------------------------

  <50%

--------------------------------------------------------------------------------

  ³50%
<75%

--------------------------------------------------------------------------------

  ³75%
<90%

--------------------------------------------------------------------------------

  ³90%
<100%

--------------------------------------------------------------------------------

  ³100%

--------------------------------------------------------------------------------

  LIBOR Margin   1.250 % 1.500 % 1.750 % 2.000 % 2.500 % ABR Margin   0.000 %
0.000 % 0.250 % 0.500 % 1.000 % Commitment Fee Rate   0.250 % 0.375 % 0.375 %
0.500 % 0.500 %

        Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change, provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12(a), then the "Applicable Margin" means the rate per
annum set forth on the grid when the Threshold Utilization Percentage is at its
highest level.

        "Applicable Percentage" means, with respect to any Lender, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender's
Maximum Credit Amount as such percentage is set forth on Annex I.

        "Approved Counterparty" means (a) any Lender or any Affiliate of a
Lender or (b) any other Person whose long term senior unsecured debt rating is
A/A2 by S&P or Moody's (or their equivalent) or higher.

        "Approved Fund" means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

        "Approved Petroleum Engineers" means Netherland, Sewell &
Associates, Inc. and any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

        "Arranger" means BNP Paribas, in its capacity as the lead arranger and
sole bookrunner hereunder.

        "Assignment and Assumption" means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit G or any other form approved by the Administrative Agent.

        "Availability Period" means the period from and including the Effective
Date to but excluding the Termination Date.

        "Board" means the Board of Governors of the Federal Reserve System of
the United States of America or any successor Governmental Authority.

        "Borrowing" means Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

        "Borrowing Base" means at any time an amount equal to the amount
determined in accordance with Section 2.07 and Section 6.01(r), as the same may
be adjusted from time to time pursuant to Section 8.13(c) or Section 9.13(e).

2

--------------------------------------------------------------------------------




        "Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

        "Business Day" means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

        "Capital Leases" means, in respect of any Person, all leases which shall
have been, or should have been, in accordance with GAAP, recorded as capital
leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder.

        "Cash Equivalent" means cash held in US dollars and all Investments of
the type identified in Section 9.05(c).

        "Casualty Event" means any loss, casualty or other insured damage to, or
any nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a fair market value in excess of $250,000.

        "Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Permitted Holders, of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower, (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were neither (i) nominated
by the board of directors of the Borrower nor (ii) appointed by directors so
nominated or (c) the acquisition of direct or indirect Control of the Borrower
by any Person or group other than the Permitted Holders.

        "Change in Law" means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 5.01(b)), by any lending office of such Lender
or by such Lender's or the Issuing Bank's holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.

        "Commitment" means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender's Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender's Commitment shall at any
time be the lesser of (A) the lesser of such Lender's Maximum Credit Amount and
such Lender's Applicable Percentage of the then effective Borrowing Base or
(B) an amount equal to such Lender's Applicable Percentage of $200,000,000.

        "Commitment Fee Rate" has the meaning set forth in the definition of
"Applicable Margin".

        "Consolidated Net Income" means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the

3

--------------------------------------------------------------------------------




Consolidated Restricted Subsidiaries after allowances for taxes for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Borrower
or any Consolidated Restricted Subsidiary has an interest (which interest does
not cause the net income of such other Person to be consolidated with the net
income of the Borrower and the Consolidated Restricted Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Restricted Subsidiary, as the case may be;
(b) the net income (but not loss) during such period of any Consolidated
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions or transfers or loans by that Consolidated Restricted
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Governmental Requirement applicable to such
Consolidated Restricted Subsidiary or is otherwise restricted or prohibited, in
each case determined in accordance with GAAP; (c) any extraordinary non-cash
gains or losses during such period and (d) any gains or losses attributable to
writeups or writedowns of assets, including ceiling test writedowns; and
provided further that if the Borrower or any Consolidated Restricted Subsidiary
shall acquire or dispose of any Property during such period or a Subsidiary
shall be redesignated as either an Unrestricted Subsidiary or a Restricted
Subsidiary, then Consolidated Net Income shall be calculated after giving pro
forma effect to such acquisition, merger, disposition or redesignation, as if
such acquisition, merger, disposition or redesignation had occurred on the first
day of such period.

        "Consolidated Restricted Subsidiaries" means any Restricted Subsidiaries
that are Consolidated Subsidiaries.

        "Consolidated Subsidiaries" means each Subsidiary of the Borrower
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of the Borrower in accordance with GAAP.

        "Consolidated Unrestricted Subsidiaries" means any Unrestricted
Subsidiaries that are Consolidated Subsidiaries.

        "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to "control" such other Person. "Controlling" and
"Controlled" have meanings correlative thereto.

        "Debt" means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers' acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or

4

--------------------------------------------------------------------------------



Property of others; (i) obligations to deliver commodities, goods or services,
including, without limitation, Hydrocarbons, in consideration of one or more
advance payments, other than gas balancing arrangements in the ordinary course
of business; (j) obligations to pay for goods or services whether or not such
goods or services are actually received or utilized by such Person; (k) any Debt
of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

        "Default" means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

        "Designated Preferred Stock" means the Borrower's Series B 8%
Automatically Convertible Preferred Stock issued under certificate of
designation dated November 23, 2004.

        "Disqualified Capital Stock" means any Equity Interest that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable) or upon the happening of any event, matures or is
mandatorily redeemable for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

        "dollars" or "$" refers to lawful money of the United States of America.

        "Domestic Subsidiary" means any Restricted Subsidiary that is organized
under the laws of the United States of America or any state thereof or the
District of Columbia.

        "EBITDA" means, for any period, the sum of Consolidated Net Income for
such period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization and other similar noncash charges, minus all noncash
income added to Consolidated Net Income.

        "Effective Date" means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

        "Engineering Reports" has the meaning assigned such term in
Section 2.07(c)(i).

        "Environmental Laws" means any and all Governmental Requirements
pertaining in any way to health, safety the environment or the preservation or
reclamation of natural resources, in effect in any and all jurisdictions in
which the Borrower or any Restricted Subsidiary is conducting or at any time has
conducted business, or where any Property of the Borrower or any Restricted
Subsidiary is located, including without limitation, the Oil Pollution Act of
1990 ("OPA"), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 ("CERCLA"), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 ("RCRA"), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements. The term "oil" shall have the meaning
specified in OPA, the terms

5

--------------------------------------------------------------------------------




"hazardous substance" and "release" (or "threatened release") have the meanings
specified in CERCLA, the terms "solid waste" and "disposal" (or "disposed") have
the meanings specified in RCRA and the term "oil and gas waste" shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
("Section 91.1011"); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any Restricted
Subsidiary is located establish a meaning for "oil," "hazardous substance,"
"release," "solid waste," "disposal" or "oil and gas waste" which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

        "Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute.

        "ERISA Affiliate" means each trade or business (whether or not
incorporated) which together with the Borrower or a Subsidiary would be deemed
to be a "single employer" within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

        "ERISA Event" means (a) a "Reportable Event" described in section 4043
of ERISA and the regulations issued thereunder, (b) the withdrawal of the
Borrower, a Subsidiary or any ERISA Affiliate from a Plan during a plan year in
which it was a "substantial employer" as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

        "Eurodollar", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

        "Event of Default" has the meaning assigned such term in Section 10.01.

        "Excepted Liens" means: (a) Liens for Taxes, assessments or other
governmental charges or levies which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (b) Liens in connection with
workers' compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord's
liens, operators', vendors', carriers', warehousemen's, repairmen's, mechanics',
suppliers', workers', materialmen's, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements,

6

--------------------------------------------------------------------------------




development agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or other geophysical permits or agreements, and other
agreements which are usual and customary in the oil and gas business and are for
claims which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Restricted
Subsidiary or materially impair the value of such Property subject thereto;
(e) Liens arising solely by virtue of any statutory or common law provision
relating to banker's liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by Borrower or any of its Restricted
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Restricted Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
Restricted Subsidiary or materially impair the value of such Property subject
thereto; (g) Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business and (h) judgment and attachment Liens not giving rise to an
Event of Default, provided that any appropriate legal proceedings which may have
been duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; provided,
further that Liens described in clauses (a) through (e) shall remain "Excepted
Liens" only for so long as no action to enforce such Lien has been commenced and
no intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

        "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 5.04(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender's
failure to comply with Section 5.03(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03 or Section 5.03(c).

7

--------------------------------------------------------------------------------




        "Existing Credit Agreements" means:

        (i)    that certain Credit Agreement dated as of September 30, 1996,
between Wynn-Crosby 1994, Ltd., a Texas limited partnership, and Union Bank of
California, N.A. ("UBOC"), as agent, and the lenders party thereto;

        (ii)   that certain Credit Agreement dated as of January 24, 1996,
between Wynn-Crosby 1995, Ltd., a Texas limited partnership, and UBOC, as agent,
and the lenders party thereto;

        (iii)  that certain Credit Agreement dated as of February 28, 1997,
between Wynn-Crosby 1996, Ltd., a Texas limited partnership, and UBOC, as agent,
and the lenders party thereto;

        (iv)  that certain Credit Agreement dated as of August 31, 2000, among
Wynn-Crosby 1997, Ltd., a Texas limited partnership, and UBOC, as agent, and the
lenders party thereto;

        (v)   that certain Credit Agreement dated as of April 30, 2001, among
Wynn-Crosby 1998, Ltd., a Texas limited partnership, and UBOC, as agent, and the
lenders party thereto;

        (vi)  that certain Credit Agreement dated as of May 30, 2000, among
Wynn-Crosby 1999, Ltd., a Texas limited partnership, and UBOC, as agent, and the
lenders party thereto;

        (vii) that certain Revolving Credit Agreement dated as of March 30,
2001, among Wynn-Crosby 2000, Ltd., a Texas limited partnership, and UBOC, as
agent, and the lenders party thereto;

        (viii) that certain Credit and Security Agreement dated as of
February 21, 2003 between Wynn-Crosby 2002, Ltd., a Texas limited partnership,
and UBOC, as agent, and the lenders party thereto;

        (ix)  that certain Credit and Security Agreement dated as of
November 14, 1997 between Wynn-Crosby Energy, Inc., a Texas corporation, and
UBOC, as agent, and the lenders party thereto; and

        (x)   that certain Credit and Security Agreement dated as of March 30,
1999 between the Borrower, and Bank of Oklahoma, as agent, and the lenders party
thereto;

in each case, as amended prior to the Effective Date.

        "Federal Funds Effective Rate" means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        "Financial Officer" means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

        "Financial Statements" means the financial statement or statements of
the Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

        "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        "Foreign Subsidiary" means any Restricted Subsidiary that is not a
Domestic Subsidiary.

8

--------------------------------------------------------------------------------




        "GAAP" means generally accepted accounting principles in the United
States of America as in effect from time to time subject to the terms and
conditions set forth in Section 1.05.

        "Gas Balancing Obligations" means those obligations set forth on
Schedule 7.19.

        "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over the Borrower, any Restricted Subsidiary, any of their
Properties, any Agent, the Issuing Bank or any Lender.

        "Governmental Requirement" means any law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

        "GP" means, collectively:

•Kara Nicole Limited, a Texas limited partnership;

•Kristen Lee Limited, a Texas limited partnership;

•Eric Wynn Limited, a Texas limited partnership;

•Christopher David Limited, a Texas limited partnership;

•Paige Lee Limited, a Texas limited partnership;

•Bernadien Wynn Limited, a Texas limited partnership;

•Roger Lee Limited, a Texas limited partnership; and

•George Heaps Limited, a Texas limited partnership.

        "Guarantors" means, collectively:

        (a)   

•Wynn-Crosby Energy, Inc., a Texas corporation;

•P-H Energy, LLC, a Texas limited liability company;

•Wynn-Crosby 1994, Ltd., a Texas limited partnership;

•Wynn-Crosby 1995, Ltd., a Texas limited partnership;

•Wynn-Crosby 1996, Ltd., a Texas limited partnership;

•Wynn-Crosby 1997, Ltd., a Texas limited partnership;

•Wynn-Crosby 1998, Ltd., a Texas limited partnership;

•Wynn-Crosby 1999, Ltd., a Texas limited partnership;

•Wynn-Crosby 2000, Ltd., a Texas limited partnership;

•Wynn-Crosby 2002, Ltd., a Texas limited partnership;

•Beta Operating Company, L.L.C., an Oklahoma limited liability company;

•TCM, L.L.C., an Oklahoma limited liability company; and

9

--------------------------------------------------------------------------------



•Red River Field Services, L.L.C., an Oklahoma limited liability company.


        (b)   each other Material Domestic Subsidiary or other Domestic
Subsidiary that guarantees the Indebtedness pursuant to Section 8.14(b).

        "Guaranty Agreement" means an agreement executed by the Guarantors in
substantially the form of Exhibit F-2 unconditionally guarantying on a joint and
several basis, payment of the Indebtedness, as the same may be amended, modified
or supplemented from time to time.

        "Highest Lawful Rate" means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

        "Hydrocarbon Interests" means all rights, titles, interests and estates
now or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests and production
payment interests, including any reserved or residual interests of whatever
nature.

        "Hydrocarbons" means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

        "Indebtedness" means any and all amounts owing or to be owing by the
Borrower, any Restricted Subsidiary or any Guarantor: (a) to the Administrative
Agent, the Issuing Bank or any Lender under any Loan Document, (b) to any Lender
or any Affiliate of a Lender under any Swap Agreement between the Borrower or
any Restricted Subsidiary and such Lender or Affiliate of a Lender while such
Person (or in the case of its Affiliate, the Person affiliated therewith) is a
Lender hereunder and (c) all renewals, extensions and/or rearrangements of any
of the above.

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Information Memorandum" means the Confidential Information Memorandum
dated November 2004 relating to the Borrower and the Transactions.

10

--------------------------------------------------------------------------------





        "Initial Reserve Report" means the reports of Netherland, Sewell &
Associates, Inc. dated as of July 1, 2004, with respect to certain Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries and of the Targets.

        "Intercreditor Agreement" means in respect of the Second Lien Term Loan
Agreement, the terms of subordination as attached as Annex II and in respect to
the Senior Subordinated Convertible Note, the Subordination Agreement.

        "Interest Election Request" means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.04.

        "Interest Expense" means, for any period, the sum (determined without
duplication) of the aggregate of (i) all cash dividends paid on the Borrower's
preferred Equity Interests and (ii) gross interest expense of the Borrower and
the Consolidated Restricted Subsidiaries for such period, including to the
extent included in interest expense under GAAP: (a) amortization of debt
discount, (b) capitalized interest and (c) the portion of any payments or
accruals under Capital Leases allocable to interest expense, plus the portion of
any payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP.

        "Interest Payment Date" means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months' duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months' duration
after the first day of such Interest Period.

        "Interest Period" means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

        "Interim Redetermination" has the meaning assigned such term in
Section 2.07(b).

        "Interim Redetermination Date" means the date on which a Borrowing Base
and Threshold Amount that has been redetermined pursuant to an Interim
Redetermination becomes effective as provided in Section 2.07(d).

        "Investment" means, for any Person: (a) the acquisition (whether for
cash, Property, services or securities or otherwise) of Equity Interests of any
other Person or any agreement to make any such acquisition (including, without
limitation, any "short sale" or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of Property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
Property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business) or (c) the entering into of any guarantee of, or other contingent
obligation (including the deposit of any Equity Interests to be sold) with
respect to, Debt or

11

--------------------------------------------------------------------------------




other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person.

        "Issuing Bank" means BNP Paribas, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

        "Knowledge" means, with respect to an individual, his or her actual
knowledge and with respect to any corporation, limited liability company,
partnership or other business entity, the actual knowledge of any officer,
general partner or individual being a member of the executive management of such
entity.

        "LC Commitment" at any time means Twenty-Five Million Dollars
($25,000,000).

        "LC Disbursement" means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

        "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

        "Lenders" means the Persons listed on Annex I and any Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

        "Letter of Credit" means any letter of credit issued pursuant to this
Agreement.

        "Letter of Credit Agreements" means all letter of credit applications
and other agreements (including any amendments, modifications or supplements
thereto) submitted by the Borrower, or entered into by the Borrower, with the
Issuing Bank relating to any Letter of Credit.

        "LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the "LIBO Rate" with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

        "Lien" means any interest in Property securing an obligation owed to, or
a claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term "Lien" shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or

12

--------------------------------------------------------------------------------




leases under a financing lease or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

        "Loan Documents" means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Intercreditor
Agreement and the Subordination Agreement.

        "Loans" means the loans made by the Lenders to the Borrower pursuant to
this Agreement.

        "Majority Lenders" means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (662/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (662/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)).

        "Material Adverse Effect" means a material adverse effect on (a) the
business, operations, Property, condition (financial or otherwise) or prospects
of the Borrower and the Restricted Subsidiaries taken as a whole, (b) the
ability of the Borrower, any Restricted Subsidiary or any Guarantor to perform
any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent, the Issuing
Bank or any Lender under any Loan Document.

        "Material Domestic Subsidiary" means, as of any date, any Domestic
Subsidiary that (a) is a Wholly-Owned Subsidiary and (b) together with its
Restricted Subsidiaries, owns Property having a fair market value of $250,000 or
more.

        "Material Indebtedness" means Debt (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $500,000. For purposes of determining Material Indebtedness,
the "principal amount" of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

        "Maturity Date" means November 23, 2008.

        "Maximum Credit Amount" means, as to each Lender, the amount set forth
opposite such Lender's name on Annex I under the caption "Maximum Credit
Amounts", as the same may be (a) reduced or terminated from time to time in
connection with a reduction or termination of the Aggregate Maximum Credit
Amounts pursuant to Section 2.06(b) or (b) modified from time to time pursuant
to any assignment permitted by Section 12.04(b).

        "Mergers" means the merger of a Wholly-Owned Subsidiary of the Borrower
into WCE pursuant to the WCE Merger Agreement and the merger of eight
(8) limited partnership subsidiaries of the Borrower into the Guarantors (other
than P-H Energy, LLC) pursuant to the Partnerships Merger Agreement.

        "Merger Documents" means the Partnerships Merger Agreement and the WCE
Merger Agreement, both of which are dated as of October 13, 2004, and all other
agreements, instruments and documents executed in connection with the Mergers.

        "Moody's" means Moody's Investors Service, Inc. and any successor
thereto that is a nationally recognized rating agency.

        "Mortgaged Property" means any Property owned by the Borrower or any
Guarantor which is subject to the Liens existing and to exist under the terms of
the Security Instruments.

13

--------------------------------------------------------------------------------




        "Multiemployer Plan" means a Plan which is a multiemployer plan as
defined in section 3(37) or 4001 (a)(3) of ERISA.

        "New Borrowing Base Notice" has the meaning assigned such term in
Section 2.07(d).

        "Non-Recourse Debt" means any Debt of any Unrestricted Subsidiary, in
each case in respect of which: (a) the holder or holders thereof (i) shall have
recourse only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
Property of such Unrestricted Subsidiary and/or one or more of its Subsidiaries
(but only to the extent that such Subsidiaries are Unrestricted Subsidiaries)
and/or any other Person (other than Borrower and/or any Restricted Subsidiary)
and (ii) shall have no direct or indirect recourse (including by way of
guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary or
to any of the Property of Borrower or any Restricted Subsidiary, whether for
principal, interest, fees, expenses or otherwise; and (b) the terms and
conditions relating to the non-recourse nature of such Debt are in form and
substance reasonably acceptable to the Administrative Agent.

        "Notes" means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

        "Oil and Gas Properties" means (a) Hydrocarbon Interests; (b) the
Properties now or hereafter pooled or unitized with Hydrocarbon Interests;
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

        "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and any other Loan Document.

        "Participant" has the meaning set forth in Section 12.04(c)(i).

        "Partnerships Merger Agreement" means the Agreement and Plan of Merger
dated October 13, 2004 between the Borrower, the Targets and others.

        "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

14

--------------------------------------------------------------------------------




        "Permitted Holders" means PHAWK LLC, a Delaware limited liability
company, EnCap Investments, L.P., Liberty Energy Holdings, each of their
respective Affiliates, and Floyd C. Wilson.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        "Plan" means any employee pension benefit plan, as defined in
section 3(2) of ERISA, which (a) is currently or hereafter sponsored, maintained
or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was
at any time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Subsidiary or an ERISA
Affiliate.

        "Prime Rate" means the rate of interest per annum publicly announced
from time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent's commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

        "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.

        "Proposed Borrowing Base" has the meaning assigned to such term in
Section 2.07(c)(i).

        "Proposed Borrowing Base Notice" has the meaning assigned to such term
in Section 2.07(c)(ii).

        "Proposed Threshold Amount" has the meaning assigned to such term in
Section 2.07(c)(i).

        "Redemption" means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. "Redeem" has the correlative meaning thereto.

        "Redetermination Date" means, with respect to any Scheduled
Redetermination or any Interim Redetermination, the date that the redetermined
Borrowing Base and Threshold Amount related thereto becomes effective pursuant
to Section 2.07(d).

        "Register" has the meaning assigned such term in Section 12.04(b)(iv).

        "Regulation D" means Regulation D of the Board, as the same may be
amended, supplemented or replaced from time to time.

        "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person's Affiliates.

        "Remedial Work" has the meaning assigned such term in Section 8.10(a).

        "Required Lenders" means, at any time while no Loans or LC Exposure is
outstanding, Lenders having in excess of eighty-seven and one half percent
(871/2%) of the Aggregate Maximum Credit Amounts; and at any time while any
Loans or LC Exposure is outstanding, Lenders holding in excess of eighty-seven
and one half percent (871/2%) of the outstanding aggregate principal amount of
the Loans or participation interests in such Letters of Credit (without regard
to any sale by a Lender of a participation in any Loan under Section 12.04(c)).

        "Reserve Report" means a report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each January 1st
or July 1st (or such other date in the event

15

--------------------------------------------------------------------------------




of an Interim Redetermination) the oil and gas reserves attributable to the Oil
and Gas Properties of the Borrower and the Restricted Subsidiaries, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon the pricing assumptions consistent with SEC reporting
requirements at the time.

        "Responsible Officer" means, as to any Person, the Chief Executive
Officer, the President, any Financial Officer or any Vice President of such
Person. Unless otherwise specified, all references to a Responsible Officer
herein shall mean a Responsible Officer of the Borrower.

        "Restricted Payment" means any dividend or other distribution (whether
in cash, securities or other Property) with respect to any Equity Interests in
the Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

        "Restricted Subsidiary" means any Subsidiary of the Borrower that is not
an Unrestricted Subsidiary.

        "Restructured Subordinated Note" means any unsecured note issued by the
Borrower in exchange for the Senior Subordinated Convertible Note in an amount
not to exceed $35,000,000, the cash-pay coupon of which does not exceed 8% per
annum, the maturity of which is at least February 24, 2010, which is not
guaranteed by any Subsidiary of the Borrower and which is subordinated on terms
substantially identical to the Senior Subordinated Convertible Note, as amended
pursuant to Section 9.04(b).

        "Revolving Credit Exposure" means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender's Loans and its
LC Exposure at such time.

        "Scheduled Redetermination" has the meaning assigned such term in
Section 2.07(b).

        "Scheduled Redetermination Date" means the date on which a Borrowing
Base and Threshold Amount that has been redetermined pursuant to a Scheduled
Redetermination becomes effective as provided in Section 2.07(d).

        "SEC" means the Securities and Exchange Commission or any successor
Governmental Authority.

        "Second Lien Term Loan Agreement" means that certain Second Lien Term
Loan Credit Agreement dated as of the Effective Date among the Borrower, BNP
Paribas, as the Second Lien Administrative Agent, and the lenders party thereto
pursuant to which the lenders party thereto made a term loan in an original
principal amount of $50,000,000, as hereafter amended or supplemented pursuant
to Section 9.04(b).

        "Second Lien Term Loan Documents" means the Second Lien Term Loan
Agreement, any "Loan Documents" (as defined therein), in each case, as hereafter
amended or supplemented pursuant to Section 9.04(b).

        "Security Instruments" means the Guaranty Agreement, mortgages, deeds of
trust and other agreements, instruments or certificates described or referred to
in Exhibit F-1, and any and all other agreements, instruments or certificates
now or hereafter executed and delivered by the Borrower or any other Person
(other than Swap Agreements with the Lenders or any Affiliate of a Lender or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

16

--------------------------------------------------------------------------------




        "Senior Subordinated Convertible Note" means that certain $35,000,000 8%
Convertible Promissory Note dated as of May 25, 2004, due 2009, made by the
Borrower, as issuer, in favor of PHAWK, LLC, as payee, as hereafter amended or
supplemented pursuant to Section 9.04(b).

        "S&P" means Standard & Poor's Ratings Group, a division of The
McGraw-Hill Companies, Inc., and any successor thereto that is a nationally
recognized rating agency.

        "Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

        "Subordinated Debt" means the Second Lien Term Loan Documents and the
Senior Subordinated Convertible Note.

        "Subordination Agreement" means that certain Subordination Agreement
dated as of the Effective Date among the Borrower, BNP Paribas, as the
Administrative Agent and PHAWK, LLC.

        "Subsidiary" means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
"Subsidiary" shall mean a Subsidiary of the Borrower.

        "Swap Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction, collar or option or similar agreement, whether
exchange traded, "over-the-counter" or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

        "Synthetic Leases" means, in respect of any Person, all leases which
shall have been, or should have been, in accordance with GAAP, treated as
operating leases on the financial statements of the Person liable (whether
contingently or otherwise) for the payment of rent thereunder and which were
properly treated as indebtedness for borrowed money for purposes of U.S. federal
income taxes, if the lessee in respect thereof is obligated to either purchase
for an amount in excess of, or pay upon early termination an amount in excess
of, 80% of the residual value of the Property subject to such operating lease
upon expiration or early termination of such lease.

        "Target" means, collectively, the GP's and the Guarantors (other than
P-H Energy, LLC).

17

--------------------------------------------------------------------------------




        "Taxes" means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        "Termination Date" means the earlier of the Maturity Date and the date
of termination of the Commitments.

        "Threshold Amount" means, in conjunction with each redetermination of
the Borrowing Base, an amount, the initial amount having been determined prior
to closing, equal to the amount determined in accordance with Section 2.07 and
Section 6.01(r), as the same may be adjusted from time to time pursuant to
Section 8.13(c) or Section 9.13(e).

        "Threshold Utilization Percentage" means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Threshold Amount in effect on such day.

        "Total Debt" means, at any date, all Debt of the Borrower and the
Consolidated Restricted Subsidiaries on a consolidated basis net of Cash
Equivalents and excluding the Senior Subordinated Convertible Note (but not
excluding the Restructured Subordinate Note or any other Debt that refinances or
replaces the Senior Subordinated Convertible Note).

        "Transactions" means, with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement, each other Loan
Document and each Merger Document to which it is a party, the Mergers, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder, and the grant of Liens by the Borrower on Mortgaged
Properties and other Properties pursuant to the Security Instruments and
(b) each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document and Merger Document to which it is a party, the Mergers, the
guaranteeing of the Indebtedness and the other obligations under the Guaranty
Agreement by such Guarantor and such Guarantor's grant of the security interests
and provision of collateral thereunder, and the grant of Liens by such Guarantor
on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

        "Type", when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Alternate Base Rate or the Adjusted
LIBO Rate.

        "Unrestricted Subsidiary" means any Subsidiary of the Borrower
designated as such on Schedule 7.15 or which the Borrower has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 9.06.

        "WCE" means Wynn-Crosby Energy, Inc., a Texas corporation.

        "WCE Merger Agreement" means that certain Agreement and Plan of Merger
between the Borrower and WCE.

        "Wholly-Owned Subsidiary" means any Restricted Subsidiary of which all
of the outstanding Equity Interests (other than any directors' qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

        "Wildcard Management Agreements" means those management agreements
between WCE and Wildcard Oil & Gas Company, Inc., Wildcard Family partnership
and Wynn-Crosby Royalty Company, as referenced in the Merger Documents.

        Section 1.03    Types of Loans and Borrowings.    For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a "Eurodollar Loan" or a "Eurodollar Borrowing").

18

--------------------------------------------------------------------------------




        Section 1.04    Terms Generally; Rules of Construction.    The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person's successors and assigns (subject to
the restrictions contained herein), (d) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word "from" means "from and
including" and the word "to" means "to and including" and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

        Section 1.05    Accounting Terms and Determinations; GAAP.    Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Borrower's
independent certified public accountants concur and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.


ARTICLE II
The Credits


        Section 2.01    Commitments.    Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender's Revolving Credit Exposure exceeding such Lender's Commitment
or (b) the total Revolving Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Loans.

        Section 2.02    Loans and Borrowings.    

        (a)    Borrowings; Several Obligations.    Each Loan shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments are several and no Lender
shall be responsible for any other Lender's failure to make Loans as required.

        (b)    Types of Loans.    Subject to Section 3.03, each Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each

19

--------------------------------------------------------------------------------






Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

        (c)    Minimum Amounts; Limitation on Number of Borrowings.    At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of 8 Eurodollar Borrowings
outstanding. Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

        (d)    Notes.    The Loans made by each Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement or (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, payable to the order of such Lender in a
principal amount equal to its Maximum Credit Amount as in effect on such date,
and otherwise duly completed. In the event that any Lender's Maximum Credit
Amount increases or decreases for any reason (whether pursuant to Section 2.06,
Section 12.04(b) or otherwise), the Borrower shall deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to the order of such Lender in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender's or the Borrower's rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

        Section 2.03    Requests for Borrowings.    To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone, fax
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Administrative Agent) (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of the
proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic (or electronic
communication) Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower. Each such telephonic, electronic communication, and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

        (i)    the aggregate amount of the requested Borrowing;

        (ii)   the date of such Borrowing, which shall be a Business Day;

20

--------------------------------------------------------------------------------






        (iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

        (iv)  in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term "Interest Period";

        (v)   the amount of the then effective Borrowing Base and Threshold
Amount, the current total Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Borrowing); and

        (vi)  the location and number of the Borrower's account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

        Section 2.04    Interest Elections.    

        (a)    Conversion and Continuance.    Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

        (b)    Interest Election Requests.    To make an election pursuant to
this Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone, fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic (or electronic
communication) Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

        (c)    Information in Interest Election Requests.    Each telephonic,
electronic communication and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

        (i)    the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);

        (ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

21

--------------------------------------------------------------------------------






        (iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

        (iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

        (d)    Notice to Lenders by the Administrative Agent.    Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender's portion of
each resulting Borrowing.

        (e)    Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election.    If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

        Section 2.05    Funding of Borrowings.    

        (a)    Funding by Lenders.    Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York,
New York and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

        (b)    Presumption of Funding by the Lenders.    Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender's Loan included in such Borrowing.

22

--------------------------------------------------------------------------------






        Section 2.06    Termination and Reduction of Aggregate Maximum Credit
Amounts.    

        (a)    Scheduled Termination of Commitments.    Unless previously
terminated, the Commitments shall terminate on the Maturity Date. If at any time
the Aggregate Maximum Credit Amounts or the Borrowing Base is terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.

        (b)    Optional Termination and Reduction of Aggregate Credit
Amounts.    

        (i)    The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (A) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (B) the
Borrower shall not terminate or reduce the Aggregate Maximum Credit Amounts if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.

        (ii)   The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Maximum Credit Amounts delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Aggregate Maximum Credit Amounts shall be permanent and may not be
reinstated. Each reduction of the Aggregate Maximum Credit Amounts shall be made
ratably among the Lenders in accordance with each Lender's Applicable
Percentage.

        Section 2.07    Borrowing Base and Threshold Amount.    

        (a)    Initial Borrowing Base.    For the period from and including the
Effective Date to but excluding the first Redetermination Date, the amount of
the Borrowing Base shall be $200,000,000 and the Threshold Amount shall be
$180,000,000. Notwithstanding the foregoing, the Borrowing Base and Threshold
Amount may be subject to further adjustments from time to time pursuant to
Section 8.13(c) or Section 9.13.

        (b)    Scheduled and Interim Redeterminations.    The Borrowing Base and
the Threshold Amount shall be redetermined semi-annually in accordance with this
Section 2.07 (a "Scheduled Redetermination"), and, subject to Section 2.07(d),
such redetermined Borrowing Base and Threshold Amount shall become effective and
applicable to the Borrower, the Agents, the Issuing Bank and the Lenders on
April 1st and October 1st of each year, commencing April 1, 2005. In addition,
the Borrower may, by notifying the Administrative Agent thereof, and the
Administrative Agent may, at the direction of the Majority Lenders, by notifying
the Borrower thereof, one time during any 12-month period, each elect to cause
the Borrowing Base and the Threshold Amount to be redetermined between Scheduled
Redeterminations (an "Interim Redetermination") in accordance with this
Section 2.07.

        (c)    Scheduled and Interim Redetermination Procedure.    

        (i)    Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows: Upon receipt by the Administrative Agent of
(A) the Reserve Report and the certificate required to be delivered by the
Borrower to the Administrative Agent, in

23

--------------------------------------------------------------------------------



the case of a Scheduled Redetermination, pursuant to Section 8.12(a) and (c),
and, in the case of an Interim Redetermination, pursuant to Section 8.12(b) and
(c), and (B) such other reports, data and supplemental information, including,
without limitation, the information provided pursuant to Section 8.12(c), as
may, from time to time, be reasonably requested by the Majority Lenders (the
Reserve Report, such certificate and such other reports, data and supplemental
information being the "Engineering Reports"), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in its
sole discretion, propose a new Borrowing Base (the "Proposed Borrowing Base")
and a new Threshold Amount (the "Proposed Threshold Amount") based upon such
information and such other information (including, without limitation, the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other Debt) as the
Administrative Agent deems appropriate and consistent with its normal oil and
gas lending criteria as it exists at the particular time. In no event shall the
Proposed Borrowing Base or the Proposed Threshold Amount exceed the Aggregate
Maximum Credit Amounts.

        (ii)   The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base and the Proposed Threshold Amount (the
"Proposed Borrowing Base Notice"):

        (A)  in the case of a Scheduled Redetermination (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on or before March 15th and September 15th of such year
following the date of delivery or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base and the Proposed Threshold Amount in accordance with
Section 2.07(c)(i); and

        (B)  in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

        (iii)  Any Proposed Borrowing Base that would increase the Borrowing
Base then in effect and any Proposed Threshold Amount that would increase the
Threshold Amount then in effect must be approved or deemed to have been approved
by the Required Lenders as provided in this Section 2.07(c)(iii); and any
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect and any Proposed Threshold Amount that would decrease or maintain the
Threshold Amount then in effect must be approved or be deemed to have been
approved by the Majority Lenders as provided in this Section 2.07(c)(iii). Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have fifteen
(15) days to agree with the Proposed Borrowing Base and Proposed Threshold
Amount or disagree with the Proposed Borrowing Base and Proposed Threshold
Amount by proposing an alternate Borrowing Base and Threshold Amount. If at the
end of such fifteen (15) days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base and the Proposed Threshold
Amount. If, at the end of such 15-day period, the Required Lenders, in the case
of a Proposed Borrowing Base and a Proposed Threshold Amount that would increase
the Borrowing Base and the Threshold Amount then in effect, or the Majority
Lenders, in the case of a Proposed Borrowing Base and a Proposed Threshold
Amount that would decrease or maintain the Borrowing Base and the Threshold
Amount then in effect, have approved or deemed to have approved, as aforesaid,
then the Proposed Borrowing Base shall become the

24

--------------------------------------------------------------------------------



new Borrowing Base and the Proposed Threshold Amount shall become the new
Threshold Amount, effective on the date specified in Section 2.07(d). If,
however, at the end of such 15-day period, the Required or Majority Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base and Threshold Amount then acceptable to the Majority Lenders for purposes
of this Section 2.07 and, so long as such amount does not increase the Borrowing
Base and Threshold Amount then in effect, such amount shall become the new
Borrowing Base and the new Threshold Amount, effective on the date specified in
Section 2.07(d).

        (d)    Effectiveness of a Redetermined Borrowing Base and Threshold
Amount.    After a redetermined Borrowing Base and Threshold Amount is approved
or is deemed to have been approved by the Required Lenders or the Majority
Lenders, as applicable, pursuant to Section 2.07(c)(iii), the Administrative
Agent shall notify the Borrower and the Lenders of the amount of the
redetermined Borrowing Base and the redetermined Threshold Amount (the "New
Borrowing Base Notice"), and such amount shall become the new Borrowing Base and
the new Threshold Amount, effective and applicable to the Borrower, the Agents,
the Issuing Bank and the Lenders:

        (i)    in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on the April 1st or October 1st, as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

        (ii)   in the case of an Interim Redetermination, on the Business Day
next succeeding delivery of such notice.

Such amount shall then become the Borrowing Base and the Threshold Amount until
the next Scheduled Redetermination Date, the next Interim Redetermination Date
or the next adjustment to the Borrowing Base and the Threshold Amount under
Section 8.13(c) or Section 9.13, whichever occurs first. Notwithstanding the
foregoing, no Scheduled Redetermination or Interim Redetermination shall become
effective until the New Borrowing Base Notice and the New Threshold Amount
Notice related thereto is received by the Borrower.

        Section 2.08    Letters of Credit.    

        (a)    General.    Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of dollar denominated Letters of Credit
for its own account or for the account of any of its Restricted Subsidiaries, in
a form reasonably acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

25

--------------------------------------------------------------------------------





        (b)    Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.    To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not less than three (3) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:

        (i)    requesting the issuance of a Letter of Credit or identifying the
Letter of Credit to be amended, renewed or extended;

        (ii)   specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);

        (iii)  specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));

        (iv)  specifying the amount of such Letter of Credit;

        (v)   specifying the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit; and

        (vi)  specifying the amount of the then effective Borrowing Base and
Threshold Amount, the current total Revolving Credit Exposures (without regard
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma total Revolving
Credit Exposures (giving effect to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank's standard form in connection with any
request for a Letter of Credit.

        (c)    Expiration Date.    Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

        (d)    Participations.    By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the

26

--------------------------------------------------------------------------------






Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

        (e)    Reimbursement.    If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is equal to or greater than $1,000,000, the Borrower
shall, subject to the conditions to Borrowing set forth herein, be deemed to
have requested, and the Borrower does hereby request under such circumstances,
that such LC Disbursement be financed with an ABR Borrowing in an equivalent
amount and, to the extent so financed, the Borrower's obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender's Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

        (f)    Obligations Absolute.    The Borrower's obligation to reimburse
LC Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply substantially with the terms of such Letter of Credit or any Letter of
Credit Agreement, or (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower's obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to

27

--------------------------------------------------------------------------------






make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised all requisite care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its reasonable discretion, either accept and make payment
upon such documents without responsibility for further investigation, or refuse
to accept and make payment upon such documents if such documents are not in
strict compliance with the terms of such Letter of Credit.

        (g)    Disbursement Procedures.    The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

        (h)    Interim Interest.    If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans. Interest accrued pursuant to this Section 2.08(h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.08(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

        (i)    Replacement of the Issuing Bank.    The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.05(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
"Issuing Bank" shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

        (j)    Cash Collateralization.    If (i) any Event of Default shall
occur and be continuing and the Borrower receives notice from the Administrative
Agent or the Majority Lenders demanding the deposit of cash collateral pursuant
to this Section 2.08(j), or (ii) the Borrower is required to pay to

28

--------------------------------------------------------------------------------






the Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an Event of Default, the LC Exposure, and in the case of a
payment required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any Restricted Subsidiary
described in Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuing Bank and the Lenders,
an exclusive first priority and continuing perfected security interest in and
Lien on such account and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower's obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such deposit shall be held as collateral securing the payment and performance of
the Borrower's and the Guarantor's obligations under this Agreement and the
other Loan Documents. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.
Interest, if any, on such deposit shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower and the Guarantors under this Agreement or the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, and
the Borrower is not otherwise required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c), then such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.


ARTICLE III
Payments of Principal and Interest; Prepayments; Fees


        Section 3.01    Repayment of Loans.    The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Termination
Date.

        Section 3.02    Interest.    

        (a)    ABR Loans.    The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

29

--------------------------------------------------------------------------------



        (b)    Eurodollar Loans.    The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin, but in no event to
exceed the Highest Lawful Rate.

        (c)    Post-Default Rate.    Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to two percent (2%) plus the rate applicable to ABR Loans as
provided in Section 3.02(a), but in no event to exceed the Highest Lawful Rate.

        (d)    Interest Payment Dates.    Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to Section 3.02(c)
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than an optional prepayment of an ABR Loan prior to the
Termination Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

        (e)    Interest Rate Computations.    All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

        Section 3.03    Alternate Rate of Interest.    If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

        (a)   the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

        (b)   the Administrative Agent is advised by the Majority Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

        Section 3.04    Prepayments.    

        (a)    Optional Prepayments.    The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).

30

--------------------------------------------------------------------------------



        (b)    Notice and Terms of Optional Prepayment.    The Borrower shall
notify the Administrative Agent by telephone and/or fax (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

        (c)    Mandatory Prepayments.    

        (i)    If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall (A) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.08(j).

        (ii)   Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07 or Section 8.13(c), if the total
Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing Base,
then the Borrower shall (A) prepay the Borrowings in an aggregate principal
amount equal to such excess, and (B) if any excess remains after prepaying all
of the Borrowings as a result of an LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral within forty-five
(45) days following its receipt of the New Borrowing Base Notice in accordance
with Section 2.07(d) or the date the adjustment occurs; provided that all
payments required to be made pursuant to this Section 3.04(c)(ii) must be made
on or prior to the Termination Date.

        (iii)  Upon any adjustments to the Borrowing Base pursuant to
Section 9.13, if the total Revolving Credit Exposures exceeds the Borrowing Base
as adjusted, then the Borrower shall (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j). The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral on the date
it or any Subsidiary receives cash proceeds as a result of such disposition;
provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.

        (iv)  Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied, first, ratably to any ABR Borrowings then outstanding, and,
second, to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

31

--------------------------------------------------------------------------------






        (v)   Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied ratably to the Loans included in the prepaid Borrowings.
Prepayments pursuant to this Section 3.04(c) shall be accompanied by accrued
interest to the extent required by Section 3.02.

        (d)    No Premium or Penalty.    Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

        Section 3.05    Fees.    

        (a)    Commitment Fees.    The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the applicable Commitment Fee Rate on the average daily amount
of the unused amount of the Commitment of such Lender during the period from and
including the date of this Agreement to but excluding the Termination Date.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 365 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

        (b)    Letter of Credit Fees.    The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender's LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender's Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, provided
that in no event shall such fee be less than $125 during any quarter, and
(iii) to the Issuing Bank, for its own account, its standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the date of this Agreement;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the Termination Date shall be payable on demand. Any
other fees payable to the Issuing Bank pursuant to this Section 3.05(b) shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

        (c)    Administrative Agent Fees.    The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

32

--------------------------------------------------------------------------------







ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs


        Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.    

        (a)    Payments by the Borrower.    The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall not be
refundable under any circumstances. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon, but shall be considered received on the date paid for purposes
of Section 10.01. All such payments shall be made to the Administrative Agent at
its offices specified in Section 12.01, except payments to be made directly to
the Issuing Bank as expressly provided herein and except that payments pursuant
to Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

        (b)    Application of Insufficient Payments.    If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

        (c)    Sharing of Payments by Lenders.    If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such

33

--------------------------------------------------------------------------------






participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

        Section 4.02    Presumption of Payment by the Borrower.    Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

        Section 4.03    Certain Deductions by the Administrative Agent.    If
any Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.

        Section 4.04    Disposition of Proceeds.    The Security Instruments
contain an assignment by the Borrower and/or the Guarantors unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower's
or each Guarantor's interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Restricted Subsidiaries and (b) the Lenders hereby authorize the Administrative
Agent to take such actions as may be necessary to cause such proceeds to be paid
to the Borrower and/or such Restricted Subsidiaries.


ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality


        Section 5.01    Increased Costs.    

        (a)    Eurodollar Changes in Law.    If any Change in Law shall:

        (i)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

        (ii)   impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal,

34

--------------------------------------------------------------------------------



interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

        (b)    Capital Requirements.    If any Lender or the Issuing Bank
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender's or the Issuing
Bank's capital or on the capital of such Lender's or the Issuing Bank's holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender's or the Issuing Bank's holding company could
have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Bank's policies and the policies of such Lender's or the
Issuing Bank's holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender's or the Issuing Bank's holding company for any such
reduction suffered.

        (c)    Certificates.    A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

        (d)    Effect of Failure or Delay in Requesting Compensation.    Failure
or delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender's or
the Issuing Bank's right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 5.01 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or the Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the Issuing Bank's intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

        Section 5.02    Break Funding Payments.    In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest

35

--------------------------------------------------------------------------------




error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

        Section 5.03    Taxes.    

        (a)    Payments Free of Taxes.    Any and all payments by or on account
of any obligation of the Borrower or any Guarantor under any Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

        (b)    Payment of Other Taxes by the Borrower.    The Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

        (c)    Indemnification by the Borrower.    The Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

        (d)    Evidence of Payments.    As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

        (e)    Foreign Lenders.    Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.

        Section 5.04    Mitigation Obligations; Replacement of Lenders.    

        (a)    Designation of Different Lending Office.    If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not

36

--------------------------------------------------------------------------------



otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

        (b)    Replacement of Lenders.    If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, or if any Lender defaults in its obligation to fund
Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 5.01 or payments required to be made
pursuant to Section 5.03, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

        Section 5.05    Illegality.    Notwithstanding any other provision of
this Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender's obligation to make such Eurodollar Loans shall be
suspended (the "Affected Loans") until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender's Affected Loans shall be applied instead to its ABR Loans.


ARTICLE VI
Conditions Precedent


        Section 6.01    Effective Date.    The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

        (a)   The Administrative Agent, the Arranger and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

        (b)   The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor setting
forth (i) resolutions of its board of directors with respect to the
authorization of the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (ii) the officers of the Borrower or such Guarantor (y) who
are authorized to

37

--------------------------------------------------------------------------------






sign the Loan Documents to which the Borrower or such Guarantor is a party and
(z) who will, until replaced by another officer or officers duly authorized for
that purpose, act as its representative for the purposes of signing documents
and giving notices and other communications in connection with this Agreement
and the transactions contemplated hereby, (iii) specimen signatures of such
authorized officers, and (iv) the articles or certificate of incorporation and
bylaws (or other organizational documents) of the Borrower and such Guarantor,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

        (c)   The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.

        (d)   The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit D, duly and
properly executed by a Responsible Officer and dated as of the date of Effective
Date.

        (e)   The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.

        (f)    The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender in a principal amount equal to its Maximum
Credit Amount dated as of the date hereof.

        (g)   The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement and the other Security Instruments described on Exhibit F-1. In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall:

        (i)    be reasonably satisfied that the Security Instruments create
first priority, perfected Liens (subject only to Excepted Liens identified in
clauses (a) to (d) and (f) of the definition thereof, but subject to the
provisos at the end of such definition) on at least 80% of the total value of
the Oil and Gas Properties evaluated in the Initial Reserve Report;

        (ii)   have received certificates, together with undated, blank stock
powers for each such certificate, representing all of the issued and outstanding
Equity Interests of each of the Guarantors and not less than 65% of all of the
issued and outstanding capital stock of each Foreign Subsidiary with total
assets in excess of $250,000 that is not a Guarantor, which is directly owned by
either the Borrower or a Domestic Subsidiary; and

        (iii)  be reasonably satisfied that it has a Lien on all Property
constituting security for the Second Lien Term Loan Agreement.

        (h)   The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that (i) the Borrower shall be
selling shares of the Borrower's preferred stock which shall result in net cash
proceeds of not less than $150,000,000, (ii) the Borrower shall be
contemporaneously closing the Second Lien Term Loan Agreement which shall result
in net cash proceeds up to $50,000,000 and (iii) attached to such certificate is
a true and complete copy of the Senior Subordinated Convertible Note. The
structure, terms, conditions and documentation, including execution and delivery
of appropriate inter-creditor and/or subordination documentation for each of the
foregoing shall be reasonably satisfactory to the Administrative Agent.

38

--------------------------------------------------------------------------------



        (i)    The Administrative Agent shall have received an opinion of
(i) Hinkle Elkouri Law Firm L.L.C., special counsel to the Borrower,
substantially in the form of Exhibit E-1 hereto, and (ii) local counsel in each
of the following states: Texas, Oklahoma, New Mexico and Louisiana and any other
jurisdictions requested by the Administrative Agent, substantially in the form
of Exhibit E-2.

        (j)    The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.13.

        (k)   The Administrative Agent shall be reasonably satisfied with the
status of title to the Oil and Gas Properties evaluated in the Initial Reserve
Report.

        (l)    The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries.

        (m)  The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.

        (n)   The Administrative Agent shall have received evidence satisfactory
to it that the Borrower is repaying in full and terminating the Existing Credit
Agreements, and all credit facilities and funded Debt of the Targets are being
repaid and terminated, contemporaneously with the funding of the initial Loans
under this Agreement, and the Administrative Agent shall have received a
certificate dated as of the Effective Date, signed by a Responsible Officer, to
that effect. The Administrative Agent shall have received evidence satisfactory
to it that all Liens associated with the Existing Credit Agreements and all
credit facilities and funded Debt of the Targets have been released or
terminated contemporaneously with the making of such payments and that
arrangements satisfactory to the Administrative Agent has been made for
recording and filing of such releases.

        (o)   The Administrative Agent shall have received the financial
statements referred to in Section 7.04(a) and the Initial Reserve Report
accompanied by a certificate covering the matters described in Section 8.12(c).

        (p)   The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Restricted Subsidiaries for each of the following
jurisdictions: Texas, Oklahoma, Louisiana and New Mexico and any other
jurisdiction requested by the Administrative Agent; other than those being
assigned or released on or prior to the Effective Date or Liens permitted by
Section 9.03.

39

--------------------------------------------------------------------------------





        (q)   The Administrative Agent shall have received evidence that the
Borrower or one of its Restricted Subsidiaries has purchased one or more
commodity price floors, collars or price swaps with one or more Approved
Counterparties which have (i) fixed price payor or floor prices acceptable to
the Administrative Agent and consistent with the assumed prices utilized in
establishing the Borrowing Base under Section 2.07(a) as of the Effective Date,
and (ii) aggregate notional volumes of not less than approximately 80% during
the calendar year 2005 and 2006 and approximately 50% during calendar year 2007
and 2008 of the reasonably estimated projected crude oil production and of the
reasonably estimated projected natural gas production (for informational
purposes, as of November 19, 2004, the aggregate notional volumes of Borrower's
commodity price floors, collars or price swaps are approximately 79% during
calendar year 2005, approximately 77% during calendar year 2006, approximately
52% during calendar year 2007 and approximately 50% during calendar year 2008 of
the reasonably estimated projected crude oil production, and approximately 78%
during calendar year 2005, approximately 72% during calendar year 2006,
approximately 53% during calendar year 2007 and approximately 55% during
calendar year 2008 of the reasonably estimated projected natural gas
production), in each case, from its proved developed, producing Oil and Gas
Properties as determined by reference to the Initial Reserve Reports for each
year during the period commencing with the Effective Date and ending on
December 31, 2006.

        (r)   The Administrative Agent shall have received (i) a certificate of
a Responsible Officer of the Borrower certifying: (A) that the Borrower is
concurrently consummating the Mergers in accordance with the terms of the Merger
Documents (with all of the material conditions precedent thereto having been
satisfied in all material respects by the parties thereto, including termination
of the Wildcard Management Agreements); and (B) as to the final purchase price
after giving effect to all adjustments as of the closing date contemplated by
the Merger Documents and specifying, by category, the amount of such adjustment
as (1) title defect, (2) casualty loss, (3) environmental defect, (4) gas
imbalance, (5) cash distributions made to equity owners subsequent to June 30,
2004, (6) state income tax liability for the accounting period of January 1,
2004 through June 30, 2004, (7) current liabilities as of June 30, 2004,
(8) long-term outstanding debt as of June 30, 2004, (9) negative or positive
amount (if any) of the marked-to-market value of commodity derivatives as of
June 30, 2004, determined in accordance with GAAP, (10) cost of preparing such
Target's tax returns and (11) an amount equal to any damages incurred pursuant
to Section I.F.(xi) of the Merger Documents; (ii) a true and complete executed
copy of each of the Merger Documents and (iii) such other related documents and
information as the Administrative Agent shall have reasonably requested.

The Administrative Agent shall be reasonably satisfied with the terms,
conditions and documentation of the Mergers and the Merger Documents. The
Borrower recognizes and agrees that (a) it shall have delivered to the
Administrative Agent notice of any price adjustments to the purchase price of
the Mergers for the items listed in B (1), (2), (3) and (4) above not less than
three (3) days prior to the Effective Date and (b) if the purchase price
adjustment is greater than $2,500,000, then the Administrative Agent shall
suggest to the Majority Lenders a reduced Borrowing Base and Threshold Amount
and the Majority Lenders shall reach a consensus as to an adjusted Borrowing
Base and Threshold Amount. Promptly upon the decision by the Majority Lenders of
such new values, the Administrative Agent shall notify the Borrower and each
Lender of such allocation.

        (s)   The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that: (i) Targets and the
Borrower are concurrently consummating the Mergers in accordance with the terms
of the Merger Documents (with all of the material conditions thereto having been
satisfied in all material respects by the parties thereto), and (ii) attached
thereto is a true and complete copy of each Certificate of Merger to be filed
with the Texas Secretary of State.

40

--------------------------------------------------------------------------------






        (t)    The Administrative Agent shall have received a copy, certified by
a Responsible Officer as true and complete, of the Merger Documents (together
with all amendments, if any), the Senior Subordinated Convertible Note and the
Second Lien Term Loan Documents, the terms and conditions of which shall be
reasonably acceptable to the Administrative Agent.

        (u)   The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

        The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 2:00 p.m., New York City time, on
December 15, 2004 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

        Section 6.02    Each Credit Event.    The obligation of each Lender to
make a Loan on the occasion of any Borrowing (including the initial funding),
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

        (a)   At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

        (b)   At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no event, development or circumstance has occurred or
shall then exist that has resulted in, or could reasonably be expected to have,
a Material Adverse Effect.

        (c)   The representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.

        (d)   The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

        (e)   The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.

        Each Borrowing and each issuance, amendment, renewal or extension of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in Section 6.02(a)
through (e).

41

--------------------------------------------------------------------------------




ARTICLE VII
Representations and Warranties


        The Borrower represents and warrants to the Lenders that:

        Section 7.01    Organization; Powers.    Each of the Borrower and the
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

        Section 7.02    Authority; Enforceability.    The Transactions are
within the Borrower's and each Guarantor's corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action
(including, without limitation, any action required to be taken by any class of
directors of the Borrower, whether interested or disinterested, in order to
ensure the due authorization of the Transactions). Each Loan Document and Merger
Document to which the Borrower and each Guarantor is a party has been duly
executed and delivered by the Borrower and such Guarantor and constitutes a
legal, valid and binding obligation of the Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

        Section 7.03    Approvals; No Conflicts.    The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person, nor is any such
consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
Transactions, except such as have been obtained or made and are in full force
and effect other than (i) the recording and filing of the Security Instruments
as required by this Agreement and (ii) those third party approvals or consents
which, if not made or obtained, would not cause a Default hereunder, could not
reasonably be expected to have a Material Adverse Effect or do not have an
adverse effect on the enforceability of the Loan Documents, (b) will not violate
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any Restricted Subsidiary or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any
Restricted Subsidiary or its Properties, or give rise to a right thereunder to
require any payment to be made by the Borrower or such Restricted Subsidiary and
(d) will not result in the creation or imposition of any Lien on any Property of
the Borrower or any Restricted Subsidiary (other than the Liens created by the
Loan Documents).

        Section 7.04    Financial Condition; No Material Adverse Change    

        (a)   The Borrower has heretofore furnished to the Lenders (i) its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (x) as of and for the fiscal year ended December 31, 2003, reported
on by Ernst & Young LLP, independent public accountants and (y) as of and for
the fiscal quarter and the portion of the fiscal year ended June 30, 2004,
reviewed by KPMG LLP, (ii) the consolidated balance sheet and statements of
income, stockholders equity and cash flows of each Target (x) as of and for the
2001, 2002 and 2003 fiscal years, reported on by KPMG LLP, independent public
accountants and (y) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2004, certified by its chief financial officer and
(iii) the consolidated balance sheet and statements of income, stockholders
equity and cash flows of each GP as of and for the fiscal quarter and the
portion of the fiscal year ended June 30, 2004, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower

42

--------------------------------------------------------------------------------



and its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the unaudited quarterly financial statements. The
Borrower has heretofore furnished to the Lenders the unaudited, pro forma
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the six-month period ended June 30, 2004 adjusted to
give effect to the Mergers, this Agreement, and the other transactions
contemplated by Section 6.01(h), certified by its chief financial officer as
presenting fairly, in all material respects, the consolidated pro forma
financial position and results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries as of such date and for such period in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the unaudited quarterly financial statements.

        (b)   Since December 31, 2003, (i) there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices.

        (c)   Neither the Borrower nor any Restricted Subsidiary has on the date
hereof any material Debt (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments (other than the Gas
Balancing Obligations and the Swap Agreements listed on Schedule 7.21) which are
not referred to or reflected or provided for in the Financial Statements.

        Section 7.05    Litigation.    

        (a)   Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the Knowledge of the Borrower, threatened
against or affecting the Borrower, any Restricted Subsidiary, any Target, or
involving the Mergers (i) not fully covered by insurance (except for normal
deductibles) as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(ii) that involve any Loan Document, any Merger Document or the Transactions or
(iii) that could impair the consummation of the Mergers on the time and in the
manner contemplated by the Merger Documents.

        (b)   Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

        Section 7.06    Environmental Matters.    Except as could not be
reasonably expected to have a Material Adverse Effect (or with respect to (c),
(d) and (e) below, where the failure to take such actions could not be
reasonably expected to have a Material Adverse Effect):

        (a)   neither any Property of the Borrower or any Restricted Subsidiary
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws.

        (b)   no Property of the Borrower or any Restricted Subsidiary nor the
operations currently conducted thereon or, to the Knowledge of the Borrower, by
any prior owner or operator of such Property or operation, are in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws.

43

--------------------------------------------------------------------------------






        (c)   all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Restricted
Subsidiary, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed, and the Borrower and
each Restricted Subsidiary are in compliance with the terms and conditions of
all such notices, permits, licenses and similar authorizations.

        (d)   all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrower or any Restricted
Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the Knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws.

        (e)   the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any Restricted Subsidiary except
in compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.

        (f)    to the extent applicable, all Property of the Borrower and each
Restricted Subsidiary currently satisfies all design, operation, and equipment
requirements imposed by the OPA, and the Borrower does not have any reason to
believe that such Property, to the extent subject to the OPA, will not be able
to maintain compliance with the OPA requirements during the term of this
Agreement.

        (g)   neither the Borrower nor any Restricted Subsidiary has any known
contingent liability or Remedial Work in connection with any release or
threatened release of any oil, hazardous substance, solid waste or oil and gas
waste into the environment.

        Section 7.07    Compliance with the Laws and Agreements; No
Defaults.    

        (a)   Each of the Borrower and each Restricted Subsidiary is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

        (b)   Neither the Borrower nor any Restricted Subsidiary is in default
nor has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrower or a Restricted Subsidiary to Redeem or
make any offer to Redeem under any indenture, note, credit agreement or
instrument pursuant to which any Material Indebtedness is outstanding or by
which the Borrower or any Restricted Subsidiary or any of their Properties is
bound.

        (c)   No Default has occurred and is continuing.

44

--------------------------------------------------------------------------------






        Section 7.08    Investment Company Act.    Neither the Borrower nor any
Subsidiary is an "investment company" or a company "controlled" by an
"investment company," within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

        Section 7.09    Public Utility Holding Company Act.    Neither the
Borrower nor any Subsidiary is a "holding company," or a "subsidiary company" of
a "holding company," or an "affiliate" of a "holding company" or of a
"subsidiary company" of a "holding company," or a "public utility" within the
meaning of, or subject to regulation under, the Public Utility Holding Company
Act of 1935, as amended.

        Section 7.10    Taxes.    Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate.
No Tax Lien has been filed and, to the Knowledge of the Borrower, no claim is
being asserted with respect to any such Tax or other such governmental charge.

        Section 7.11    ERISA.    

        (a)   The Borrower, the Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

        (b)   Each Plan is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.

        (c)   No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.

        (d)   No Plan (other than a defined contribution plan) or any trust
created under any such Plan has been terminated since September 2, 1974. No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by the Borrower, any Subsidiary or any ERISA Affiliate has been or
is expected by the Borrower, any Subsidiary or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred.

        (e)   Full payment when due has been made of all amounts which the
Borrower, the Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof, and no accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan.

        (f)    The actuarial present value of the benefit liabilities under each
Plan which is subject to Title IV of ERISA does not, as of the end of the
Borrower's most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities. The term "actuarial
present value of the benefit liabilities" shall have the meaning specified in
section 4041 of ERISA.

        (g)   Neither the Borrower, the Subsidiaries nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such

45

--------------------------------------------------------------------------------






entities, that may not be terminated by the Borrower, a Subsidiary or any ERISA
Affiliate in its sole discretion at any time without any material liability.

        (h)   Neither the Borrower, the Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.

        (i)    Neither the Borrower, the Subsidiaries nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.

        Section 7.12    Disclosure; No Material Misstatements.    The Borrower
has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Restricted Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower or any Restricted Subsidiary to the Administrative
Agent or any Lender or any of their Affiliates in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time. There is no fact peculiar to the Borrower or any
Restricted Subsidiary which could reasonably be expected to have a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this Agreement or the Loan Documents
or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower or any
Restricted Subsidiary prior to, or on, the date hereof in connection with the
transactions contemplated hereby. No statements or conclusions exist in any
Reserve Report which are based upon or include misleading information or which
fail to take into account material information regarding the matters reported
therein to the extent such misstatement, misleading information or failure could
reasonably be expected to have a Material Adverse Effect.

        Section 7.13    Insurance.    The Borrower has, and has caused all its
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Borrower and its
Restricted Subsidiaries. The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

        Section 7.14    Restriction on Liens.    Neither the Borrower nor any of
the Restricted Subsidiaries is a party to any material agreement or arrangement
(other than Capital Leases creating Liens permitted by Section 9.03(c), but then
only on the Property subject of such Capital Lease), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Indebtedness and the Loan Documents.

        Section 7.15    Subsidiaries.    Except as set forth on Schedule 7.15 or
as disclosed in writing to the Administrative Agent (which shall promptly
furnish a copy to the Lenders), which shall be a supplement to Schedule 7.15,
the Borrower has no Subsidiaries and the Borrower has no Foreign

46

--------------------------------------------------------------------------------




Subsidiaries. Schedule 7.15 identifies each Subsidiary as either Restricted or
Unrestricted, and each Restricted Subsidiary on such schedule is a Wholly-Owned
Subsidiary.

        Section 7.16    Location of Business and Offices.    The Borrower's
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its jurisdiction of organization is Petrohawk Energy
Corporation; and the organizational identification number of the Borrower in its
jurisdiction of organization is 3828463 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(m) in
accordance with Section 12.01). The Borrower's principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(m) and
Section 12.01(c)). Each Restricted Subsidiary's jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.15 (or as set forth in a notice delivered pursuant to
Section 8.01(m)).

        Section 7.17    Properties; Titles, Etc.    

        (a)   Each of the Borrower and the Restricted Subsidiaries has good and
defensible title to the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report and good title to all its personal Properties, in each
case, free and clear of all Liens except Liens permitted by Section 9.03. After
giving full effect to the Excepted Liens, the Borrower or the Restricted
Subsidiary specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Restricted Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower's or such
Restricted Subsidiary's net revenue interest in such Property.

        (b)   All material leases and agreements necessary for the conduct of
the business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

        (c)   The rights and Properties presently owned, leased or licensed by
the Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

        (d)   All of the Properties of the Borrower and the Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.

        (e)   The Borrower and each Restricted Subsidiary owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and its Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in

47

--------------------------------------------------------------------------------






the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

        Section 7.18    Maintenance of Properties.    Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) of the
Borrower and its Restricted Subsidiaries have been maintained, operated and
developed in a good and workmanlike manner and in conformity with all Government
Requirements and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other
contracts and agreements forming a part of the Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any
Restricted Subsidiary is subject to having allowable production reduced below
the full and regular allowable (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time) and (ii) none of the wells comprising a part of the Oil and Gas Properties
(or Properties unitized therewith) of the Borrower or any Restricted Subsidiary
is deviated from the vertical more than the maximum permitted by Government
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Restricted Subsidiary. All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of its Restricted
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of its
Restricted Subsidiaries, in a manner consistent with the Borrower's or its
Restricted Subsidiaries' past practices (other than those the failure of which
to maintain in accordance with this Section 7.18 could not reasonably be
expected to have a Material Adverse Effect).

        Section 7.19    Gas Imbalances, Prepayments.    As of the date hereof,
except as set forth on Schedule 7.19 or on the most recent certificate delivered
pursuant to Section 8.12(c), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require the Borrower or any of its
Restricted Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding 0.8 bcf of gas (on an mcf equivalent basis) in the aggregate.

        Section 7.20    Marketing of Production.    Except for contracts listed
and in effect on the date hereof on Schedule 7.20, and thereafter either
disclosed in writing to the Administrative Agent or included in the most
recently delivered Reserve Report (with respect to all of which contracts the
Borrower represents that it or its Restricted Subsidiaries are receiving a price
for all production sold thereunder which is computed substantially in accordance
with the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property's delivery capacity), no material
agreements exist which are not cancelable on 60 days notice or less without
penalty or detriment for the sale of production from the Borrower's or its
Restricted Subsidiaries' Hydrocarbons (including, without limitation, calls on
or other rights to purchase, production, whether or not the same are currently
being exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
hereof.

        Section 7.21    Swap Agreements.    Schedule 7.21, as of the date
hereof, and after the date hereof, each report required to be delivered by the
Borrower pursuant to Section 8.01(e), sets forth, a true and complete list of
all Swap Agreements of the Borrower and each Restricted Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement.

48

--------------------------------------------------------------------------------




        Section 7.22    Use of Loans and Letters of Credit.    The proceeds of
the Loans and the Letters of Credit shall be used for general corporate
purposes, including the issuance of letters of credit. The Borrower and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.

        Section 7.23    Solvency.    After giving effect to the transactions
contemplated hereby, (a) the aggregate assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Borrower and the
Guarantors, taken as a whole, will exceed the aggregate Debt of the Borrower and
the Guarantors on a consolidated basis, as the Debt becomes absolute and
matures, (b) each of the Borrower and the Guarantors will not have incurred or
intended to incur, and will not believe that it will incur, Debt beyond its
ability to pay such Debt (after taking into account the timing and amounts of
cash to be received by each of the Borrower and the Guarantors and the amounts
to be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (c) each
of the Borrower and the Guarantors will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.

        Section 7.24    Specified Senior Indebtedness.    The Indebtedness of
the Borrower constitutes "Senior Indebtedness" and "Specified Senior
Indebtedness," and the Indebtedness of each Guarantor under the Loan Documents
to which it is a party constitutes "Guarantor Senior Indebtedness" and
"Specified Guarantor Senior Indebtedness," in each case, under and as defined in
the Second Lien Term Loan Documents and the Senior Subordinated Convertible
Note.

        Section 7.25    Mergers.    The copies of the Merger Documents
previously delivered by the Borrower to the Administrative Agent are true,
accurate and complete and have not been amended or modified in any manner, other
than pursuant to amendments or modifications previously delivered to the
Administrative Agent. Neither the Borrower nor any Person constituting a
Subsidiary prior to the effectiveness of the Mergers is in default in respect of
any material term or obligation set forth in the Merger Documents. To the
Knowledge of the Borrower, none of the Targets or any of each Target's
respective shareholders, members, partners or other holders of Equity Interests
is in default in respect of any material term or obligation set forth in the
Merger Documents.


ARTICLE VIII
Affirmative Covenants


        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder and all other
amounts payable under the Loan Documents shall have been paid in full and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

        Section 8.01    Financial Statements; Ratings Change; Other
Information.    The Borrower will furnish to the Administrative Agent and each
Lender:

        (a)    Annual Financial Statements.    As soon as available, but in any
event in accordance with then applicable law and not later than 90 days after
the end of each fiscal year of the Borrower, its audited consolidated balance
sheet and related statements of operations, stockholders' equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing (without a "going concern" or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such

49

--------------------------------------------------------------------------------



consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

        (b)    Quarterly Financial Statements.    As soon as available, but in
any event in accordance with then applicable law and not later than 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower, its consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

        (c)    Certificate of Financial Officer—Compliance.    Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(b) and Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

        (d)    Certificate of Financial Officer—Consolidating
Information.    If, at any time, all of the Consolidated Subsidiaries of the
Borrower are not Consolidated Restricted Subsidiaries, then concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer setting forth consolidating spreadsheets that
show all Consolidated Unrestricted Subsidiaries and the eliminating entries, in
such form as would be presentable to the auditors of the Borrower.

        (e)    Certificate of Financial Officer—Swap Agreements.    Concurrently
with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such fiscal quarter or fiscal year, a true and complete list of all Swap
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.21, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.

        (f)    Certificate of Insurer—Insurance Coverage.    Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

        (g)    Other Accounting Reports.    Promptly upon receipt thereof, a
copy of each other report or letter submitted to the Borrower or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Borrower or any such
Subsidiary, and a copy of any response by the Borrower or any such Subsidiary,
or the Board of Directors of the Borrower or any such Subsidiary, to such letter
or report.

50

--------------------------------------------------------------------------------






        (h)    SEC and Other Filings; Reports to Shareholders.    Promptly after
the same become publicly available, and upon the request of the Lenders, copies
of all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or with any national securities
exchange and distributed by the Borrower to its shareholders.

        (i)    Notices Under Material Instruments.    Promptly after the
furnishing thereof, copies of any financial statement, report or notice
furnished to or by any Person pursuant to the terms of any preferred stock
designation, indenture, loan or credit or other similar agreement, other than
this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

        (j)    Lists of Purchasers.    Concurrently with the delivery of any
Reserve Report to the Administrative Agent pursuant to Section 8.12, a list of
Persons who purchase (or did purchase in the last six months) at least 70%
Hydrocarbons from the Borrower or any Restricted Subsidiary.

        (k)    Notice of Sales of Oil and Gas Properties.    In the event the
Borrower or any Restricted Subsidiary intends to sell, transfer, assign or
otherwise dispose of at least $250,000 worth of any Oil or Gas Properties or any
Equity Interests in any Subsidiary in accordance with Section 9.13, prior
written notice of such disposition, the price thereof and the anticipated date
of closing.

        (l)    Notice of Casualty Events.    Prompt written notice, and in any
event within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

        (m)    Information Regarding Borrower and Guarantors.    Prompt written
notice (and in any event within thirty (10) days prior thereto) of any change
(i) in the Borrower or any Guarantor's corporate name or in any trade name used
to identify such Person in the conduct of its business or in the ownership of
its Properties, (ii) in the location of the Borrower or any Guarantor's chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor's identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor's
jurisdiction of organization or such Person's organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor's federal taxpayer identification number.

        (n)    Production Report and Lease Operating Statements.    With the
delivery of quarterly financial statements under Section 8.01(b) and in any
event, no later than 60 days after the end of each fiscal quarter, a report
setting forth, for each calendar month during the then current fiscal year to
date on a production date basis, the volume of production and sales attributable
to production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.

        (o)    Notices of Certain Changes.    Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of the
Borrower or any Restricted Subsidiary.

        (p)    Ratings Change.    Promptly after Moody's or S&P shall have
announced a change in the rating, established or deemed to have been established
for the Borrower or any Material Indebtedness, written notice of such rating
change.

        (q)    Notices Relating to Mergers.    In the event that the purchase
price of the Mergers is adjusted, the Borrower shall promptly give the
Administrative Agent notice in reasonable detail of such circumstances as set
forth in Section 6.01(r).

51

--------------------------------------------------------------------------------






        (r)    Other Requested Information.    Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

        (s)    Delivery of Information Electronically.    Notices to the
Administrative Agent and the Lenders under this Section 8.01 may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent, including broadcast email to the Lenders that the
available information has been made available to the Lenders on either the
Borrower's "Intralinks" page or the Borrower's website at www.Petrohawk.com.

        Section 8.02    Notices of Material Events.    The Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

        (a)   the occurrence of any Default;

        (b)   the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Lenders that, if adversely determined,
could reasonably be expected to result in liability in excess of $1,000,000 not
fully covered by insurance, subject to normal deductibles;

        (c)   the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000; and

        (d)   any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

        Section 8.03    Existence; Conduct of Business.    The Borrower will,
and will cause each Restricted Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties is
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.12.

        Section 8.04    Payment of Obligations.    The Borrower will, and will
cause each Restricted Subsidiary to, pay its obligations, including Tax
liabilities of the Borrower and all of its Subsidiaries before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any Property of the Borrower
or any Subsidiary.

52

--------------------------------------------------------------------------------




        Section 8.05    Performance of Obligations under Loan Documents.    The
Borrower will pay the Notes according to the reading, tenor and effect thereof,
and the Borrower will, and will cause each Restricted Subsidiary to, do and
perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.

        Section 8.06    Operation and Maintenance of Properties.    The
Borrower, at its own expense, will, and will cause each Restricted Subsidiary
to:

        (a)   operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

        (b)   keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its Oil and Gas Properties and other
Properties, including, without limitation, all equipment, machinery and
facilities except, in each case, where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

        (c)   promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

        (d)   promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

        (e)   operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.

        (f)    to the extent the Borrower is not the operator of any Property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 8.06.

        Section 8.07    Insurance.    The Borrower will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as "additional insureds" and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

53

--------------------------------------------------------------------------------



        Section 8.08    Books and Records; Inspection Rights.    The Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

        Section 8.09    Compliance with Laws.    The Borrower will, and will
cause each Restricted Subsidiary to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its Property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

        Section 8.10    Environmental Matters.    

        (a)   The Borrower shall at its sole expense: (i) comply, and shall
cause its Properties and operations and each Subsidiary and each Subsidiary's
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not dispose of or otherwise release, and shall cause each Subsidiary not to
dispose of or otherwise release, any oil, oil and gas waste, hazardous
substance, or solid waste on, under, about or from any of the Borrower's or its
Subsidiaries' Properties or any other Property to the extent caused by the
Borrower's or any of its Subsidiaries' operations except in compliance with
applicable Environmental Laws, the disposal or release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower's or its Subsidiaries'
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the "Remedial Work") in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower's or its
Subsidiaries' Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower's and its Subsidiaries' obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

        (b)   The Borrower will promptly, but in no event later than five days
of the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or its Subsidiaries or their Properties
of which the Borrower has Knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $500,000, not fully covered by insurance, subject
to normal deductibles.

54

--------------------------------------------------------------------------------






        (c)   The Borrower will, and will cause each Subsidiary to, provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent and the Lenders and
no more than once per year in the absence of any Event of Default (or as
otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority), in connection with any future acquisitions of Oil
and Gas Properties or other Properties.

        Section 8.11    Further Assurances.    

        (a)   The Borrower at its expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Indebtedness, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.

        (b)   The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
the Borrower or any other Guarantor where permitted by law. A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.

        Section 8.12    Reserve Reports.    

        (a)   On or before March 1st and September 1st of each year, commencing
January 1, 2005, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report. The Reserve Report as of January 1 of each year shall
be prepared by one or more Approved Petroleum Engineers, and the July 1 Reserve
Report of each year shall be prepared by or under the supervision of the chief
engineer of the Borrower who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report.

        (b)   In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1
Reserve Report. For any Interim Redetermination requested by the Administrative
Agent or the Borrower pursuant to Section 2.07(b), the Borrower shall provide
such Reserve Report with an "as of" date as required by the Administrative Agent
as soon as possible, but in any event no later than thirty (30) days following
the receipt of such request.

        (c)   With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that in all material respects: (i) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct and no statements or conclusions
exist in such Reserve Report which are based upon or include misleading
information or which fail to take into account material information regarding
the matters reported therein to the extent such misstatement, misleading
information or failure could reasonably be expected to have a Material

55

--------------------------------------------------------------------------------






Adverse Effect, (ii) the Borrower or its Restricted Subsidiaries owns good and
defensible title to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by
Section 9.03, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 7.19 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any Restricted Subsidiary to deliver Hydrocarbons either generally or produced
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of their Oil and Gas Properties have
been sold since the date of the last Borrowing Base determination except as set
forth on an exhibit to the certificate, which certificate shall list all of its
Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrower could reasonably be
expected to have been obligated to list on Schedule 7.20 had such agreement been
in effect on the date hereof and (vi) attached thereto is a schedule of the Oil
and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the Borrowing Base that the value
of such Mortgaged Properties represent in compliance with Section 8.14(a).

        Section 8.13    Title Information.    

        (a)   On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), the Borrower will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall be reasonably satisfied with the status of
title to the Oil and Gas Properties evaluated by such Reserve Report.

        (b)   If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 90 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall be reasonably satisfied with the status of title to
the Oil and Gas Properties evaluated by such Reserve Report.

        (c)   If the Borrower is unable to cure any title defect requested by
the Administrative Agent or the Lenders to be cured within the 90-day period or
the Borrower does not comply with the requirements to provide acceptable title
information to the Oil and Gas Properties evaluated in the most recent Reserve
Report, such default shall not be a Default, but instead the Administrative
Agent and/or the Majority Lenders shall have the right to exercise the following
remedy in their sole discretion from time to time, and any failure to so
exercise this remedy at any time shall not be a waiver as to future exercise of
the remedy by the Administrative Agent or the Lenders. To the extent that the
Administrative Agent or the Majority Lenders are not satisfied with title to any
Mortgaged Property after the 90-day period has elapsed, the Administrative Agent
may send a notice to the Borrower and the Lenders that the then outstanding
Borrowing Base and Threshold Amount shall be reduced by an amount as determined
by the Majority Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information to the Oil and Gas
Properties. This new Borrowing Base and Threshold Amount shall become effective
immediately after receipt of such notice.

56

--------------------------------------------------------------------------------






        Section 8.14    Additional Collateral; Additional Guarantors.    

        (a)   In connection with each redetermination of the Borrowing Base and
Threshold Amount, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)(vi)) to ascertain
whether the Mortgaged Properties represent at least 80% of the total value of
the Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least 80% of such total value, then the Borrower
shall, and shall cause its Restricted Subsidiaries to, grant, within thirty
(30) days of delivery of the certificate required under Section 8.12(c), to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (subject only to Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on additional Oil and Gas Properties not already subject to a
Lien of the Security Instruments such that after giving effect thereto, the
Mortgaged Properties will represent at least 80% of such total value. All such
Liens will be created and perfected by and in accordance with the provisions of
deeds of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b). The Borrower agrees
that it will not, and will not permit any Restricted Subsidiary to, grant a Lien
on any Property to secure the Second Lien Term Loan Agreement without (i) giving
prior written notice to the Administrative Agent and (ii) granting to the
Administrative Agent to secure the Indebtedness a first-priority Lien on this
same Property.

        (b)   In the event that (i) the Borrower determines that any Restricted
Subsidiary is a Material Domestic Subsidiary or (ii) any Domestic Subsidiary
incurs or guarantees any Debt, the Borrower shall promptly cause such Restricted
Subsidiary to guarantee the Indebtedness pursuant to the Guaranty Agreement. In
connection with any such guaranty, the Borrower shall, or shall cause such
Restricted Subsidiary to, (A) execute and deliver a supplement to the Guaranty
Agreement executed by such Subsidiary, (B) pledge all of the Equity Interests of
such new Subsidiary (including, without limitation, delivery of original stock
certificates evidencing the Equity Interests of such Subsidiary, together with
an appropriate undated stock powers for each certificate duly executed in blank
by the registered owner thereof) and (C) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

        (c)   In the event that the Borrower or any Domestic Subsidiary becomes
the owner of a Foreign Subsidiary which has total assets in excess of $500,000,
then the Borrower shall promptly, or shall cause such Domestic Subsidiary to
promptly, guarantee the Indebtedness pursuant to the Guaranty Agreement. In
connection with any such guaranty, the Borrower shall, or shall cause such
Domestic Subsidiary to, (i) execute and deliver a supplement to the Guaranty
Agreement, (ii) pledge 65% of all the Equity Interests of such Foreign
Subsidiary (including, without limitation, delivery of original stock
certificates evidencing such Equity Interests of such Foreign Subsidiary,
together with appropriate stock powers for each certificate duly executed in
blank by the registered owner thereof) and (iii) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

57

--------------------------------------------------------------------------------





        Section 8.15    ERISA Compliance.    The Borrower will promptly furnish
and will cause the Subsidiaries and any ERISA Affiliate to promptly furnish to
the Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (ii) immediately upon becoming aware of the occurrence of any ERISA
Event or of any "prohibited transaction," as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Subsidiary or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Borrower, the Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (iii) immediately upon receipt
thereof, copies of any notice of the PBGC's intention to terminate or to have a
trustee appointed to administer any Plan. With respect to each Plan (other than
a Multiemployer Plan), the Borrower will, and will cause each Subsidiary and
ERISA Affiliate to, (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any Lien, all of the contribution and funding requirements of
section 412 of the Code (determined without regard to subsections (d), (e),
(f) and (k) thereof) and of section 302 of ERISA (determined without regard to
sections 303, 304 and 306 of ERISA), and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to sections 4006 and 4007 of
ERISA.

        Section 8.16    Swap Agreements.    The Borrower shall or shall cause
one or more of its Restricted Subsidiaries (which is a Guarantor) to maintain
the hedged position established by the Swap Agreements required under
Section 6.01(q) during the period specified therein and shall neither assign,
terminate or unwind any such Swap Agreements nor sell any Swap Agreements if the
effect of such action (when taken together with any other Swap Agreements
executed contemporaneously with the taking of such action) would have the effect
of canceling its positions under such Swap Agreements required hereby.

        Section 8.17    Unrestricted Subsidiaries.    The Borrower:

        (a)   will cause the management, business and affairs of each of the
Borrower and its Restricted Subsidiaries to be conducted in such a manner
(including, without limitation, by keeping separate books of account, furnishing
separate financial statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof and by not permitting Properties of the Borrower and
its respective Restricted Subsidiaries to be commingled) so that each
Unrestricted Subsidiary that is a corporation will be treated as a corporate
entity separate and distinct from Borrower and the Restricted Subsidiaries.

        (b)   will not, and will not permit any of the Restricted Subsidiaries
to, incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries.

        (c)   will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Debt of, the Borrower or any Restricted Subsidiary.

        Section 8.18    Marketing Activities.    The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, engage in marketing activities
for any Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries that the Borrower or one of its
Restricted Subsidiaries has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and

58

--------------------------------------------------------------------------------



(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
"position" is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.


ARTICLE IX
Negative Covenants


        Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

        Section 9.01    Financial Covenants.    

        (a)    Interest Coverage Ratio.    The Borrower will not, as of the last
day of any fiscal quarter, permit its ratio of EBITDA for the period of four
fiscal quarters then ending to Interest Expense for such period to be less than
2.5 to 1.0.

        (b)    Ratio of Total Debt to EBITDA.    The Borrower will not, at any
time, permit its ratio of Total Debt as of such time to EBITDA for the period of
four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
to be greater than 4.0 to 1.0.

        (c)    Current Ratio.    The Borrower will not permit, as of the last
day of any fiscal quarter, its ratio of (i) consolidated current assets
including the unused amount of the total Commitments, to (ii) consolidated
current liabilities to be less than 1.0 to 1.0.

        Section 9.02    Debt.    The Borrower will not, and will not permit any
Restricted Subsidiary to, incur, create, assume or suffer to exist any Debt,
except:

        (a)   the Notes or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

        (b)   Debt of the Borrower and its Restricted Subsidiaries existing on
the date hereof that is reflected in the Financial Statements.

        (c)   accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business which are not greater
than sixty (60) days past the date of invoice or delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP.

        (d)   Debt under Capital Leases not to exceed $1,000,000.

        (e)   Debt associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties.

        (f)    intercompany Debt between the Borrower and any Restricted
Subsidiary or between Restricted Subsidiaries to the extent permitted by
Section 9.05(g); provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than the Borrower or one of its
Wholly-Owned Subsidiaries, and, provided further, that any such Debt owed by
either the Borrower or a Guarantor shall be subordinated to the Indebtedness on
terms set forth in the Guaranty Agreement.

        (g)   endorsements of negotiable instruments for collection in the
ordinary course of business.

59

--------------------------------------------------------------------------------






        (h)   Debt (i) under the Senior Subordinated Convertible Note or the
Restructured Subordinated Note and (ii) under the Second Lien Term Loan
Agreement and any guarantees thereof, the principal amount of which Debt under
clauses (i) and (ii) of this Section 9.02(h) does not exceed $85,000,000 in the
aggregate.

        (i)    other Debt not to exceed $1,000,000 in the aggregate at any one
time outstanding.

        Section 9.03    Liens.    The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

        (a)   Liens securing the payment of any Indebtedness.

        (b)   Excepted Liens.

        (c)   Liens securing Capital Leases permitted by Section 9.02(d) but
only on the Property under lease.

        (d)   Liens on Letters of Credit issued hereunder pledged to secure
obligations under any Swap Agreement permitted by Section 9.19.

        (e)   Liens on Property not constituting collateral for the Indebtedness
and not otherwise permitted by the foregoing clauses of this Section 9.03;
provided that the aggregate principal or face amount of all Debt secured under
this Section 9.03(e) shall not exceed $1,000,000 at any time.

        (f)    Liens on Property securing the Second Lien Term Loan Agreement
permitted by Section 9.02(h)(ii) provided; however, that (i) such Liens securing
the Second Lien Term Loan Agreement and any guarantees thereof are subordinated
on terms satisfactory to the Administrative Agent, (ii) each and every Lien
securing the Second Lien Term Loan Agreement shall be subordinate to the Liens
securing the Indebtedness, this Agreement and the other Loan Documents and
(iii) no Lien shall be granted on any Property to secure the Second Lien Term
Loan Agreement unless the Lien is also being granted to secure the Indebtedness,
this Agreement and the other Loan Documents.

        Section 9.04    Dividends, Distributions and Redemptions; Repayment of
Senior Subordinated Convertible Note and Second Lien Term Loan Agreement.    

        (a)    Restricted Payments.    The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of its Property to its Equity Interest
holders, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries, (iv) the Borrower may redeem fractional shares of its common stock
for cash in connection with the conversion of the Senior Subordinated Note,
provided that the aggregate amount so redeemed does not exceed $50,000, (v) the
Borrower may declare and pay scheduled cash dividends from and after April 1,
2005 with respect to its Designated Preferred Stock at a coupon not to exceed 8%
per annum, provided that at the time such dividend is declared and paid (1) no
Borrowing Base deficiency exists and (2) no Event of Default exists or would
result from the payment of such dividend and (vi) the Borrower may terminate its
directors' or employees' option agreements or restricted stock agreements under
any of Borrower's incentive stock plans provided; however, that the aggregate
amounts paid in respect thereof do not exceed $500,000.

60

--------------------------------------------------------------------------------



        (b)    Redemption of Senior Subordinated Convertible Note and Second
Lien Term Loan Agreement; Amendment of Senior Subordinated Convertible Note and
Second Lien Term Loan Documents.    The Borrower will not, and will not permit
any Restricted Subsidiary to: (i) prior to the date that is ninety-one (91) days
after the Maturity Date, call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the Senior Subordinated Convertible Note or the Second Lien Term Loan
Agreement in respect thereof, provided that the Borrower may (A) optionally
prepay the Second Lien Term Loan Agreement if (1) no Default or Event of Default
has occurred and is continuing or would exist after giving effect to such
prepayment, and (2) after giving effect to each prepayment, the Borrower would
have at least $15,000,000 of unused availability under the Commitments,
(B) Redeem the Senior Subordinated Convertible Note with the cash proceeds of
one or more sales of Equity Interests (other than Disqualified Capital Stock)
either after the Effective Date or on the Effective Date with the gross proceeds
of the sale of Equity Interests contemplated by Section 6.01(h) to the extent
the gross proceeds exceed $175,000,000, provided that if the gross proceeds from
the sale of such Equity Interests contemplated by Section 6.01(h) is
$200,000,000 or more, the Borrower may Redeem the entire outstanding balance of
the Senior Subordinated Convertible Note, provided in any case under this
clause (B) (1) no Default or Event of Default has occurred or is continuing or
would occur after giving effect thereto and (2) the Borrower would have at least
$15,000,000 of unused availability under the Commitments, (C) exchange the
Senior Subordinated Convertible Note with the Restructured Subordinated Note and
(D) prepay the Senior Subordinated Convertible Note, in whole, but not in part,
with the net cash proceeds of any increases in the Second Lien Term Loan
Agreement subject to the terms of Section 9.02(h), (ii) amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Subordinated Convertible Note,
the Second Lien Term Loan Agreement or Second Lien Term Loan Documents if
(A) the effect thereof would be to shorten its maturity to a date that is
earlier than the 91st day after the Maturity Date or shorten the average life
other than as a result in a change to its final maturity permitted by this
clause (ii)(A) or increase the amount of any payment of principal thereof or
increase the rate or add call or pre-payment premiums or shorten any period for
payment of interest thereon, (B) such action requires the payment of a consent
fee (howsoever described), (C) such action includes additional Property as
collateral to secure the Second Lien Term Loan Agreement unless the Borrower
complies with Section 8.14 or (D) such action adds any covenants or defaults
without this Agreement being contemporaneously amended to add substantially
similar covenants or defaults, provided that the foregoing shall not prohibit
the execution of supplemental agreements to add guarantors if required by the
terms thereof provided such Person complies with Section 8.14(b), and
(iii) designate any Debt (other than obligations of the Borrower and the
Restricted Subsidiaries pursuant to the Loan Documents) as "Specified Senior
Indebtedness" or "Specified Guarantor Senior Indebtedness" or give any such
other Debt any other similar designation for the purposes of any Subordinated
Debt.

        Section 9.05    Investments, Loans and Advances.    The Borrower will
not, and will not permit any Restricted Subsidiary to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

        (a)   Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.

        (b)   accounts receivable arising in the ordinary course of business.

        (c)   direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

61

--------------------------------------------------------------------------------






        (d)   commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody's.

        (e)   deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company's most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody's, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency).

        (f)    deposits in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

        (g)   Investments (i) made by the Borrower in or to the Guarantors,
(ii) made by any Restricted Subsidiary in or to the Borrower or any Guarantor,
(iii) made by the Borrower or any Restricted Subsidiary in or to all other
Domestic Subsidiaries which are not Guarantors in an aggregate amount at any one
time outstanding not to exceed $200,000, and (iv) made by the Borrower or any
Restricted Subsidiary in or to any Foreign Subsidiary in an aggregate amount at
any one time outstanding not to exceed $100,000.

        (h)   subject to the limits in Section 9.07, Investments (including,
without limitation, capital contributions) in general or limited partnerships or
other types of entities (each a "venture") entered into by the Borrower or a
Restricted Subsidiary with others in the ordinary course of business; provided
that (i) any such venture is engaged exclusively in oil and gas exploration,
development, production, processing and related activities, including
transportation, (ii) the interest in such venture is acquired in the ordinary
course of business and on fair and reasonable terms and (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $500,000.

        (i)    subject to the limits in Section 9.07, Investments in direct
ownership interests in additional Oil and Gas Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America.

        (j)    loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, in each case only as permitted by applicable law, including
Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to exceed
$50,000 in the aggregate at any time.

        (k)   Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any Restricted Subsidiary as a result of a bankruptcy
or other insolvency proceeding of the obligor in respect of such debts or upon
the enforcement of any Lien in favor of the Borrower or any of its Restricted
Subsidiaries; provided that the Borrower shall give the Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 9.05(k) exceeds $500,000.

62

--------------------------------------------------------------------------------






        (l)    Investments in Unrestricted Subsidiaries, provided that the
aggregate amount of all such Investments at any one time shall not exceed
$5,000,000 (or its equivalent in other currencies as of the date of Investment).

        Section 9.06    Designation and Conversion of Restricted and
Unrestricted Subsidiaries; Debt of Unrestricted Subsidiaries.    

        (a)   Unless designated as an Unrestricted Subsidiary on Schedule 7.15
as of the date hereof or thereafter, assuming compliance with Section 9.06(b),
any Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.

        (b)   The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect, to such designation, neither a Default nor a Borrowing Base
deficiency would exist and (ii) such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of the Borrower's direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05(l). Except as provided in this
Section 9.06(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

        (c)   The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date as if made on and as of the date of such redesignation (or, if stated to
have been made expressly as of an earlier date, were true and correct as of such
date), (ii) no Default would exist and (iii) the Borrower complies with the
requirements of Section 8.14, Section 8.17 and Section 9.16. Any such
designation shall be treated as a cash dividend in an amount equal to the lesser
of the fair market value of the Borrower's direct and indirect ownership
interest in such Subsidiary or the amount of the Borrower's cash investment
previously made for purposes of the limitation on Investments under
Section 9.05(l).

        (d)   The Borrower shall not permit the aggregate principal amount of
all Non-Recourse Debt outstanding at any one time to exceed $10,000,000.

        Section 9.07    Nature of Business; International Operations.    Neither
the Borrower nor any Restricted Subsidiary will allow any material change to be
made in the character of its business as an independent oil and gas exploration
and production company. From and after the date hereof, the Borrower and its
Domestic Subsidiaries will not acquire or make any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties not located within the geographical boundaries of the United
States.

        Section 9.08    Limitation on Leases.    Neither the Borrower nor any
Restricted Subsidiary will create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the Restricted Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $3,000,000 in any
period of twelve consecutive calendar months during the life of such leases.

        Section 9.09    Proceeds of Notes.    The Borrower will not permit the
proceeds of the Notes to be used for any purpose other than those permitted by
Section 7.22. Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as

63

--------------------------------------------------------------------------------




now in effect or as the same may hereinafter be in effect. If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

        Section 9.10    ERISA    Compliance.    The Borrower and the
Subsidiaries will not at any time:

        (a)   engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which the Borrower, a Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by Chapter
43 of Subtitle D of the Code.

        (b)   terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of the Borrower, a Subsidiary or any ERISA Affiliate to the
PBGC.

        (c)   fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto.

        (d)   permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.

        (e)   permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by the
Borrower, a Subsidiary or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities. The term "actuarial present value of the benefit
liabilities" shall have the meaning specified in section 4041 of ERISA.

        (f)    contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.

        (g)   acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
the Borrower or a Subsidiary or with respect to any ERISA Affiliate of the
Borrower or a Subsidiary if such Person sponsors, maintains or contributes to,
or at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (i) any Multiemployer Plan, or (ii) any other
Plan that is subject to Title IV of ERISA under which the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities.

        (h)   incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA.

        (i)    contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability.

        (j)    amend, or permit any ERISA Affiliate to amend, a Plan resulting
in an increase in current liability such that the Borrower, a Subsidiary or any
ERISA Affiliate is required to provide security to such Plan under
section 401(a)(29) of the Code.

64

--------------------------------------------------------------------------------






        Section 9.11    Sale or Discount of Receivables.    Except for
receivables obtained by the Borrower or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Borrower nor any
Restricted Subsidiary will discount or sell (with or without recourse) any of
its notes receivable or accounts receivable.

        Section 9.12    Mergers, Etc.    With the exception of the Mergers, the
Borrower will not, and will not permit any Restricted Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property to any other Person (whether now owned or hereafter
acquired) (any such transaction, a "consolidation"), or liquidate or dissolve;
provided that the Borrower or any Restricted Subsidiary may participate in a
consolidation with any other Person; provided that:

        (a)   any Restricted Subsidiary (including a Foreign Subsidiary) may
participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or any other Restricted
Subsidiary that is a Domestic Subsidiary (provided that if one of such parties
to the consolidation is a Foreign Subsidiary, such Domestic Subsidiary shall be
the continuing or surviving Person) and if one of such Restricted Subsidiaries
is a Wholly-Owned Subsidiary, then the surviving Person shall be a Wholly-Owned
Subsidiary; and

        (b)   any Foreign Subsidiary of the Borrower may participate in a
consolidation with any one or more Foreign Subsidiaries; provided that if one of
such Foreign Subsidiaries is a Wholly-Owned Subsidiary, the survivor shall be a
Wholly-Owned Subsidiary.

        Section 9.13    Sale of Properties.    The Borrower will not, and will
not permit any Restricted Subsidiary to, sell, assign, farm-out, convey or
otherwise transfer any Property except for (a) the sale of Hydrocarbons in the
ordinary course of business; (b) farmouts of undeveloped acreage and assignments
in connection with such farmouts; (c) the sale or transfer of equipment that is
no longer necessary for the business of the Borrower or such Restricted
Subsidiary or is replaced by equipment of at least comparable value and use;
(d) the sale, transfer or other disposition of Equity Interests in Unrestricted
Subsidiaries; (e) the sale or other disposition (including Casualty Events) of
any Oil and Gas Property or any interest therein or any Restricted Subsidiary
owning Oil and Gas Properties; provided that (i) 100% of the consideration
received in respect of such sale or other disposition shall be cash, (ii) the
consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Oil and Gas Property,
interest therein or Restricted Subsidiary subject of such sale or other
disposition (as reasonably determined by the board of directors of the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect),
(iii) if such sale or other disposition of Oil and Gas Property or Restricted
Subsidiary owning Oil and Gas Properties included in the most recently delivered
Reserve Report during any period between two successive Scheduled
Redetermination Dates is sold for a price in excess of $7,500,000, individually
or in the aggregate, then the Borrowing Base and Threshold Amount shall be
reduced, effective immediately upon such sale or disposition, by an amount equal
to the value, if any, assigned such Property in the most recently delivered
Reserve Report and (iv) if any such sale or other disposition is of a Restricted
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Restricted Subsidiary; and (f) sales
and other dispositions of Properties not regulated by Section 9.13(a) to
(e) having a fair market value not to exceed $2,000,000 during any 12-month
period.

        Section 9.14    Environmental Matters.    The Borrower will not, and
will not permit any Restricted Subsidiary to, cause or permit any of its
Property to be in violation of, or do anything or permit

65

--------------------------------------------------------------------------------




anything to be done which will subject any such Property to any Remedial Work
under any Environmental Laws, assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations could
reasonably be expected to have a Material Adverse Effect.

        Section 9.15    Transactions with Affiliates.    The Borrower will not,
and will not permit any Restricted Subsidiary to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than the Guarantors
and Wholly-Owned Subsidiaries of the Borrower) unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm's length
transaction with a Person not an Affiliate.

        Section 9.16    Subsidiaries.    The Borrower will not, and will not
permit any Restricted Subsidiary to, create or acquire any additional Restricted
Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.14(b) and Section 8.14(c).
The Borrower shall not, and shall not permit any Restricted Subsidiary to, sell,
assign or otherwise dispose of any Equity Interests in any Restricted Subsidiary
except in compliance with Section 9.13(e).

        Section 9.17    Negative Pledge Agreements; Dividend
Restrictions.    The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any contract, agreement
or understanding (other than this Agreement, the Security Instruments or Capital
Leases creating Liens permitted by Section 9.03(c)) which in any way prohibits
or restricts the granting, conveying, creation or imposition of any Lien on any
of its Property in favor of the Administrative Agent and the Lenders or
restricts any Restricted Subsidiary from paying dividends or making
distributions to the Borrower or any Guarantor, or which requires the consent of
or notice to other Persons in connection therewith.

        Section 9.18    Gas Imbalances, Take-or-Pay or Other Prepayments.    The
Borrower will not allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Restricted
Subsidiary that would require the Borrower or such Restricted Subsidiary to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed 0.8 bcf of gas (on an mcf equivalent basis) in
the aggregate.

        Section 9.19    Swap Agreements.    The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any Swap Agreements with any
Person other than (a) Swap Agreements in respect of commodities (i) with an
Approved Counterparty and (ii) the notional volumes for which (when aggregated
with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed, 85% of the
reasonably anticipated projected production (as shown in the Borrower's most
recent Engineering Report) from proved, developed, producing Oil and Gas
Properties for each month during the period during which such Swap Agreement is
in effect for each of crude oil and natural gas, calculated separately, (b) Swap
Agreements in respect of interest rates with an Approved Counterparty, as
follows: (i) Swap Agreements effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower's Debt for borrowed
money which bears interest at a fixed rate and (ii) Swap Agreements effectively
converting interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other Swap Agreements of the Borrower and its
Restricted Subsidiaries then in effect effectively converting interest rates
from floating to fixed) do not exceed 75% of the then outstanding principal
amount of the Borrower's Debt for borrowed money which bears interest at a
floating rate, and (c) Swap Agreements required under Section 6.01(q). In no
event shall any Swap Agreement contain any requirement, agreement or covenant
for the Borrower or any Restricted Subsidiary to post

66

--------------------------------------------------------------------------------




collateral or margin to secure their obligations under such Swap Agreement or to
cover market exposures except to the extent permitted by Section 9.03(d).

        Section 9.20    Merger Documents.    The Borrower will not, and will not
permit any of its Subsidiaries to, amend, modify or supplement any of the Merger
Documents if the effect thereof could reasonably be expected to have a Material
Adverse Effect (and provided that the Borrower promptly furnishes to the
Administrative Agent a copy of such amendment, modification or supplement).


ARTICLE X
Events of Default; Remedies


        Section 10.01    Events of Default.    One or more of the following
events shall constitute an "Event of Default":

        (a)   the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise.

        (b)   the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.

        (c)   any representation or warranty made or deemed made by or on behalf
of the Borrower or any Restricted Subsidiary in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect when made or deemed made.

        (d)   the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.01(i),
Section 8.01(m), Section 8.01(p), Section 8.02, Section 8.03, Section 8.15 or in
ARTICLE IX.

        (e)   the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (B) a Responsible Officer of the Borrower or such Restricted
Subsidiary otherwise becoming aware of such default.

        (f)    the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness prior to the longer of (i) three (3) Business Days
after the same shall become due and payable or (ii) the expiration of any
applicable grace period.

        (g)   any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require the Borrower or any Restricted Subsidiary
to make an offer in respect thereof.

        (h)   an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted

67

--------------------------------------------------------------------------------






Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 30 days or an
order or decree approving or ordering any of the foregoing shall be entered.

        (i)    the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

        (j)    the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due.

        (k)   one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment.

        (l)    the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto or shall be repudiated by any
of them, or cease to create a valid and perfected Lien of the priority required
thereby on any of the collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or the Borrower or any
Restricted Subsidiary or any of their Affiliates shall so state in writing.

        (m)  the Intercreditor Agreement, after delivery thereof shall for any
reason, except to the extent permitted by the terms thereof, cease to be in full
force and effect and valid, binding and enforceable in accordance with their
terms against the Borrower, PHAWK, LLC, any party thereto or holder of the
Senior Subordinated Convertible Note or shall be repudiated by any of them, or
cause the payment of the obligations of the Senior Subordinated Convertible Note
to be senior in right to the payment of obligations of this Credit Agreement or
the Second Lien Term Loan Agreement, or any payment by the Borrower in violation
of the terms of the Intercreditor Agreement.

        (n)   an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding (i) $250,000 in any year
or (ii) $500,000 for all periods.

        (o)   a Change in Control shall occur.

68

--------------------------------------------------------------------------------






        Section 10.02    Remedies.    

        (a)   In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent, at
the direction of the Majority Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(j)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor.

        (b)   In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

        (c)   All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied: first, to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Instruments;
second, to accrued interest on the Notes; third, to fees; fourth, pro rata to
principal outstanding on the Notes and Indebtedness referred to in clause (b) of
the definition of "Indebtedness" owing to a Lender or an Affiliate of a Lender;
fifth, to any other Indebtedness; sixth, to serve as cash collateral to be held
by the Administrative Agent to secure the LC Exposure; and any excess shall be
paid to the Borrower or as otherwise required by any Governmental Requirement.


ARTICLE XI
The Agents


        Section 11.01    Appointment; Powers.    Each of the Lenders and the
Issuing Bank hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

        Section 11.02    Duties and Obligations of Administrative Agent.    The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein,

69

--------------------------------------------------------------------------------




the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent's satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.

        Section 11.03    Action by Administrative Agent.    The Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) and in all cases the Administrative Agent shall be fully
justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, neither the Syndication Agent nor the
Documentation Agent shall have any obligation to perform any act in respect
thereof. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Majority Lenders or the Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise no Agent shall be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

        Section 11.04    Reliance by Administrative Agent.    The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed

70

--------------------------------------------------------------------------------




or sent by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon and each of
the Borrower, the Lenders and the Issuing Bank hereby waives the right to
dispute the Administrative Agent's record of such statement, except in the case
of gross negligence or willful misconduct by the Administrative Agent. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Agents may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

        Section 11.05    Subagents.    The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding Sections of this ARTICLE XI shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

        Section 11.06    Resignation or Removal of Agents.    Subject to the
appointment and acceptance of a successor Agent as provided in this
Section 11.06, any Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower, and any Agent may be removed at any time with or
without cause by the Majority Lenders. Upon any such resignation or removal, the
Majority Lenders shall have the right, with the consent of the Borrower, which
consent shall not be unreasonably withheld or delayed, to appoint a successor.
If no successor shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent, or an
Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent's resignation hereunder, the provisions of this
ARTICLE XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

        Section 11.07    Agents as Lenders.    Each bank serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

        Section 11.08    No Reliance.    Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the

71

--------------------------------------------------------------------------------




performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

        Section 11.09    Authority of Administrative Agent to Release Collateral
and Liens.    Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents. Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower's sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.13 or is otherwise authorized by the terms of the Loan Documents.

        Section 11.10    The Arranger, the Syndication Agent and the
Documentation Agent.    The Arranger, the Syndication Agent and the
Documentation Agent shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.


ARTICLE XII
Miscellaneous


        Section 12.01    Notices.    

        (a)   Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

        (i)    if to the Borrower, to it at 1100 Louisiana, Suite 4400, Houston,
Texas 77002, Attention: Shane Bayless (Telecopy No. (832) 204-2827); with a copy
to Hinkle Elkouri Law Firm, L.L.C., 301 North Main, Suite 2000, Wichita, Kansas
67202, Attention: David S. Elkouri (Telecopy No. (316) 660-6011);

        (ii)   if to the Administrative Agent, to it at 919 Third Avenue, New
York, New York 10022, Attention: Millie Carillo, Loan Assistant (Telecopy No.
(212) 841-2683), with a copy to 1200 Smith Street, Suite 3100, Houston, Texas
77002, Attention: Brian Malone (Telecopy No. (713) 659-6915;

        (iii)  if to the Issuing Bank, to it at 919 Third Avenue, New York, New
York 10022, Attention: Millie Carillo, Loan Assistant (Telecopy No.
(212) 841-2683), with a copy to 1200 Smith Street, Suite 3100, Houston, Texas
77002, Attention: Brian Malone (Telecopy No. (713) 659-6915; and

        (iv)  if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

72

--------------------------------------------------------------------------------






        (b)   Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

        (c)   Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

        Section 12.02    Waivers; Amendments.    

        (a)   No failure on the part of the Administrative Agent, the Issuing
Bank or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

        (b)   Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment or the Maximum Credit Amount of any Lender without
the written consent of such Lender, (ii) increase the Borrowing Base and the
Threshold Amount without the written consent of the Required Lenders, decrease
or maintain the Borrowing Base and the Threshold Amount without the consent of
the Majority Lenders, or modify Section 2.07 without the consent of each Lender,
(iii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Indebtedness hereunder or under any other Loan Document, without the
written consent of each Lender affected thereby, (iv) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vi) waive or amend Section 3.04(c), Section 6.01, Section 8.14,
Section 10.02(c) or Section 12.15 or change the definition of the terms
"Domestic Subsidiary", "Foreign Subsidiary", "Material Domestic Subsidiary" or
"Subsidiary", without the written consent of each Lender, (vii) release any
Guarantor (except as set forth in the

73

--------------------------------------------------------------------------------






Guaranty Agreement), release a substantial portion of the collateral (other than
as provided in Section 11.09), or reduce the percentage set forth in
Section 8.14(a) to less than 80%, without the written consent of each Lender,
(viii) change the Applicable Percentage of a Lender holding 12.5% or more of the
Maximum Credit Amounts without the written consent of such Lender or (ix) change
any of the provisions of this Section 12.02(b) or the definitions of "Required
Lenders" or "Majority Lenders" or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Documents or make any determination or grant
any consent hereunder or any other Loan Documents, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.
Notwithstanding the foregoing, any supplement to Schedule 7.15 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

        Section 12.03    Expenses, Indemnity; Damage Waiver.    

        (a)   The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, including all
Intralinks expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by any Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by any Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

        (b)   THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ISSUING BANK, THE
ARRANGER AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE

74

--------------------------------------------------------------------------------






PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT

75

--------------------------------------------------------------------------------



CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.

        (c)   To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent or the Issuing Bank under Section 12.03(a) or (b),
each Lender severally agrees to pay to such Agent or the Issuing Bank, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent or the Issuing Bank in its capacity as such.

        (d)   To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

        (e)   All amounts due under this Section 12.03 shall be payable not
later than 5 days after written demand therefor.

        Section 12.04    Successors and Assigns.    

        (a)   The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

76

--------------------------------------------------------------------------------





        (b)   (i) Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

        (A)  the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and

        (B)  the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.

        (ii)   Assignments shall be subject to the following additional
conditions:

        (A)  except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender's Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

        (B)  each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement;

        (C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

        (D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

        (iii)  Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

        (iv)  The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to

77

--------------------------------------------------------------------------------






the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice. In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.

        (v)   Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 12.04(b)
and any written consent to such assignment required by Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

        (c)   (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a "Participant") in all or a portion of such Lender's
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant. In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03.
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 4.01(c)
as though it were a Lender.

        (ii)   A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 5.03
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 5.03(e) as though it were a Lender.

        (d)   Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

78

--------------------------------------------------------------------------------



        (e)   Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the "Blue Sky" laws of any
state.

        Section 12.05    Survival; Revival; Reinstatement.    

        (a)   All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and ARTICLE XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

        (b)   To the extent that any payments on the Indebtedness or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent's and the Lenders' Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

        Section 12.06    Counterparts; Integration; Effectiveness.    

        (a)   This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

        (b)   This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

        (c)   Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other

79

--------------------------------------------------------------------------------






parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

        Section 12.07    Severability.    Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

        Section 12.08    Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Restricted Subsidiary against any of and
all the obligations of the Borrower or any Restricted Subsidiary owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have.

        Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.    

        (a)   THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL
NOT APPLY TO THIS AGREEMENT OR THE NOTES.

        (b)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

        (c)   EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH

80

--------------------------------------------------------------------------------






OTHER ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

        (d)   EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
12.09.

        Section 12.10    Headings.    Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        Section 12.11    Confidentiality.    Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section 12.11, "Information" means all
information received from the Borrower or any Restricted Subsidiary relating to
the Borrower or any Restricted Subsidiary and their businesses, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower or
a Restricted Subsidiary; provided that, in the case of information received from
the Borrower or any Restricted Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 12.11 shall be considered to have

81

--------------------------------------------------------------------------------




complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

        Section 12.12    Interest Rate Limitation.    It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby would be usurious as
to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Notes, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Notes shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and (ii) in the event that the maturity of the Notes is
accelerated by reason of an election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower). All sums paid or agreed to be paid to any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Lender, be amortized, prorated, allocated
and spread throughout the stated term of the Loans evidenced by the Notes until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Lender on any date shall be computed at the Highest Lawful Rate applicable to
such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender, then the amount of
interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower's
obligations hereunder.

        Section 12.13    EXCULPATION PROVISIONS.    EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS

82

--------------------------------------------------------------------------------




RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER
PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND
COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT "CONSPICUOUS."

        Section 12.14    Specified Senior Indebtedness.    The Parties
acknowledge and agree that the Indebtedness hereunder is specifically designated
"Specified Senior Indebtedness" as required by the Senior Subordinated
Convertible Note and Second Lien Term Loan Documents.

        Section 12.15    Collateral Matters; Swap Agreements.    The benefit of
the Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
those Lenders or their Affiliates which are counterparties to any Swap Agreement
with the Borrower or any of its Subsidiaries on a pro rata basis in respect of
any obligations of the Borrower or any of its Subsidiaries which arise under any
such Swap Agreement entered into while such Person or its Affiliate is a Lender,
including any Swap Agreements between such Persons in existence prior to the
date hereof. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Swap Agreements.

        Section 12.16    No Third Party Beneficiaries.    This Agreement, the
other Loan Documents, and the agreement of the Lenders to make Loans and the
Issuing Bank to issue, amend, renew or extend Letters of Credit hereunder are
solely for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, the Issuing Bank or any Lender for any
reason whatsoever. There are no third party beneficiaries.

        Section 12.17    USA Patriot Act Notice.    Each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

SIGNATURES BEGIN NEXT PAGE

83

--------------------------------------------------------------------------------



        The parties hereto have caused this Agreement to be duly executed as of
the day and year first above written.

BORROWER:   PETROHAWK ENERGY CORPORATION
 
 
By:
/s/  FLOYD C. WILSON      

--------------------------------------------------------------------------------

Floyd C. Wilson
President and Chief Executive Officer
 
 
 
 

ADMINISTRATIVE AGENT:   BNP PARIBAS, as Administrative Agent
 
 
By:
/s/  BRIAN M. MALONE            

--------------------------------------------------------------------------------

Name: Brian M. Malone
Title: Authorized Signatory
 
 
By:
/s/  GABE ELLISOR      

--------------------------------------------------------------------------------

Name: Gabe Ellisor
Title: Authorized Signatory
 
 
 
 

LENDERS:   BNP PARIBAS, as a Lender
 
 
By:
/s/  BRIAN M. MALONE      

--------------------------------------------------------------------------------

Name: Brian M. Malone
Title: Authorized Signatory
 
 
 
 

    FLEET NATIONAL BANK, as Syndication Agent and as a Lender
 
 
By:
/s/  ALLISON R. GOODWIN      

--------------------------------------------------------------------------------

Name: Allison R. Goodwin
Title: Authorized Signatory
 
 
 
 

    FORTIS CAPITAL CORP., as Co-Documentation Agent and as a Lender
 
 
By:
/s/  DEIRDE SANBORN      

--------------------------------------------------------------------------------

Name: Deirde Sanborn
Title: Authorized Signatory
 
 
 
 

84

--------------------------------------------------------------------------------



    U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender
 
 
By:
/s/  MONTE E. DECKERD      

--------------------------------------------------------------------------------

Name: Monet E. Deckerd
Title: Authorized Signatory
 
 
 
 

    KEYBANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender
 
 
By:
/s/  THOMAS RAJAN      

--------------------------------------------------------------------------------

Name: Thomas Rajan
Title: Authorized Signatory
 
 
 
 

LENDERS:   STERLING BANK
 
 
By:
/s/  C. SCOTT WILSON      

--------------------------------------------------------------------------------

Name: C. Scott Wilson
Title: Authorized Signatory
 
 
 
 

LENDERS:   SUNTRUST BANK
 
 
By:
/s/  JAMES M. WARREN      

--------------------------------------------------------------------------------

Name: James M. Warren
Title: Authorized Signatory
 
 
 
 

LENDERS:   SOUTHWEST BANK OF TEXAS, N.A.
 
 
By:
/s/  W. BRYAN CHAPMAN      

--------------------------------------------------------------------------------

Name: W. Bryan Chapman
Title: Authorized Signatory
 
 
 
 

85

--------------------------------------------------------------------------------



LENDERS:   WELLS FARGO BANK, N.A.
 
 
By:
/s/  JEFF DALTON      

--------------------------------------------------------------------------------

Name: Jeff Dalton
Title: Authorized Signatory
 
 
 
 

LENDERS:   COMERICA BANK
 
 
By:
/s/  CHARLES E. HALL      

--------------------------------------------------------------------------------

Name: Charles E. Hall
Title: Authorized Signatory
 
 
 
 

LENDERS:   COMPASS BANK
 
 
By:
/s/  DOROTHY MARCHAND      

--------------------------------------------------------------------------------

Name: Dorothy Marchand
Title: Authorized Signatory
 
 
 
 

LENDERS:   FORTIS CAPITAL CORP.
 
 
By:
/s/  DARRELL W. HOLLEY      

--------------------------------------------------------------------------------

Name: Darrell W. Holley
Title: Authorized Signatory
 
 
 
 

[Signature Page—Credit Agreement]

86

--------------------------------------------------------------------------------






ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS


Aggregate Maximum Credit Amounts

Name of Lender


--------------------------------------------------------------------------------

  Applicable Percentage

--------------------------------------------------------------------------------

  Maximum Credit Amount

--------------------------------------------------------------------------------

BNP Paribas   15.00 % $ 60,000,000 Fleet National Bank   15.00 % $ 60,000,000
Fortis Capital Corp.   12.50 % $ 50,000,000 U.S. Bank National Association  
7.50 % $ 30,000,000 Keybank, National Association   7.50 % $ 30,000,000 Sterling
Bank   7.50 % $ 30,000,000 SunTrust Bank   7.50 % $ 30,000,000 Southwest Bank of
Texas, N.A.   7.50 % $ 30,000,000 Wells Fargo Bank, N.A.   7.50 % $ 30,000,000
Comerica Bank   6.25 % $ 25,000,000 Compass Bank   6.25 % $ 25,000,000 TOTAL  
100.00 % $ 400,000,000

Annex I - 1

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE


$[            ]   [            ], 2004                        

        FOR VALUE RECEIVED, Petrohawk Energy Corporation, a Delaware corporation
(the "Borrower") hereby promises to pay to the order of [            ] (the
"Lender"), at the principal office of BNP Paribas, as administrative agent (the
"Administrative Agent"), at [            ], the principal sum of [            ]
Dollars ($[            ]) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Lender to the Borrower under
the Credit Agreement, as hereinafter defined), in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

        The date, amount, Type, interest rate, Interest Period and maturity of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender's or the Borrower's rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of this Note.

        This Note is one of the Notes referred to in the Senior Revolving Credit
Agreement dated as of November 23, 2004 among the Borrower, the Administrative
Agent, and the other agents and lenders signatory thereto (including the
Lender), and evidences Loans made by the Lender thereunder (such Senior
Revolving Credit Agreement as the same may be amended, supplemented or restated
from time to time, the "Credit Agreement"). Capitalized terms used in this Note
have the respective meanings assigned to them in the Credit Agreement.

        This Note is issued pursuant to the Credit Agreement and is entitled to
the benefits provided for in the Credit Agreement and the other Loan Documents.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events, for prepayments of Loans upon the terms
and conditions specified therein and other provisions relevant to this Note.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS.

    PETROHAWK ENERGY CORPORATION                         By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

Exhibit A-1

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF BORROWING REQUEST


[                        ], 200[  ]

        PETROHAWK ENERGY COPRORAIOTN, a Delaware corporation (the "Borrower"),
pursuant to Section 2.03 of the Credit Agreement dated as of November 23, 2004
(together with all amendments, restatements, supplements or other modifications
thereto, the "Credit Agreement") among the Borrower, BNP Paribas, as
Administrative Agent and the other agents and lenders (the "Lenders") which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby requests a
Borrowing as follows:

          (i)  Aggregate amount of the requested Borrowing is
$[                        ];

         (ii)  Date of such Borrowing is [                        ], 200[    ];

        (iii)  Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

        (iv)  In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [                        ];

         (v)  Amount of Borrowing Base or Threshold Amount in effect on the date
hereof is $[                        ];

        (vi)  Total Revolving Credit Exposures on the date hereof (i.e.,
outstanding principal amount of Loans and total LC Exposure) is $
[                        ]; and

       (vii)  Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[                        ]; and

      (viii)  Location and number of the Borrower's account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                                 ]
[                                                 ]
[                                                 ]
[                                                 ]
[                                                 ]

Exhibit B-1

--------------------------------------------------------------------------------



        The undersigned certifies that he/she is the [                        ]
of the Borrower, and that as such he/she is authorized to execute this
certificate on behalf of the Borrower. The undersigned further certifies,
represents and warrants on behalf of the Borrower that the Borrower is entitled
to receive the requested Borrowing under the terms and conditions of the Credit
Agreement.

    PETROHAWK ENERGY CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

Exhibit B-2

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF INTEREST ELECTION REQUEST


[                        ], 200[  ]

        PETROHAWK ENERGY CORPORATION, a Delaware corporation (the "Borrower"),
pursuant to Section 2.04 of the Credit Agreement dated as of November 23, 2004
(together with all amendments, restatements, supplements or other modifications
thereto, the "Credit Agreement") among the Borrower, BNP Paribas, as
Administrative Agent and the other agents and lenders (the "Lenders") which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby makes an Interest
Election Request as follows:

          (i)  The Borrowing to which this Interest Election Request applies,
and if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information specified pursuant to (iii) and (iv) below shall be
specified for each resulting Borrowing) is [                  ];

         (ii)  The effective date of the election made pursuant to this Interest
Election Request is [                  ], 200[    ];[and]

        (iii)  The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

        [(iv) [If the resulting Borrowing is a Eurodollar Borrowing] The
Interest Period applicable to the resulting Borrowing after giving effect to
such election is [                  ]].

        The undersigned certifies that he/she is the [                  ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested continuation or conversion under the terms and conditions of the
Credit Agreement.

    PETROHAWK ENERGY CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

Exhibit C-1

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE


        The undersigned hereby certifies that he/she is the [            ] of
PETROHAWK ENERGY CORPORATION, a Delaware corporation (the "Borrower"), and that
as such he/she is authorized to execute this certificate on behalf of the
Borrower. With reference to the Credit Agreement dated as of November 23, 2004
(together with all amendments, restatements, supplements or other modifications
thereto being the "Agreement") among the Borrower, BNP Paribas, as
Administrative Agent, and the other agents and lenders (the "Lenders") which are
or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):

        (a)   The representations and warranties of the Borrower contained in
Article VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower pursuant to the Agreement and the Loan
Documents were true and correct when made, and are repeated at and as of the
time of delivery hereof and are true and correct in all material respects at and
as of the time of delivery hereof, except to the extent such representations and
warranties are expressly limited to an earlier date or the Majority Lenders have
expressly consented in writing to the contrary.

        (b)   The Borrower has performed and complied with all agreements and
conditions contained in the Agreement and in the Loan Documents required to be
performed or complied with by it prior to or at the time of delivery hereof [or
specify default and describe].

        (c)   Since December 31, 2003, no change has occurred, either in any
case or in the aggregate, in the condition, financial or otherwise, of the
Borrower or any Restricted Subsidiary which could reasonably be expected to have
a Material Adverse Effect [or specify event].

        (d)   There exists no Default or Event of Default [or specify Default
and describe].

        (e)   Attached hereto are the detailed computations necessary to
determine whether the Borrower is in compliance with Section 9.01 and
Section 8.14 as of the end of the [fiscal quarter][fiscal year] ending
[                        ].

        EXECUTED AND DELIVERED this [        ] day of [                  ].

    PETROHAWK ENERGY CORPORATION
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

Exhibit D-1

--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF LEGAL OPINION OF HINKLE ELKOURI LAW FIRM L.L.C.


Exhibit E-1 - 1

--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF LEGAL OPINION OF LOCAL COUNSEL


November [    ], 2004

BNP Paribas,
as Administrative Agent
919 Third Avenue
New York, New York 10022
Attention: Millie Carillo, Loan Assistant

Re:Credit Agreement dated as of November 23, 2004 among Petrohawk Energy
Corporation, a Delaware corporation (the "Borrower"), the banks now or hereafter
signatory thereto (the "Lenders"), and BNP Paribas, as administrative agent for
the Lenders (in such capacity the "Administrative Agent"), and other agents for
the Lenders (the "Credit Agreement").

Gentlemen:

        We have acted as special [                        ] counsel to the
Borrower and its Subsidiaries, including [                        ], a
[            ] ("Mortgagor"), in connection with the execution and delivery of
that certain Deed of Trust, Mortgage, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement dated November [    ], 2004 by the
Mortgagor in favor of the Administrative Agent, for its benefit and the benefit
of the Lenders and others (the "Mortgage"). This opinion is being furnished to
you pursuant to Section 6.01(i)(ii) of the Credit Agreement. All capitalized
terms not defined herein shall have the same meanings assigned to them in the
Credit Agreement. In connection with the opinions set forth herein, we have
examined originals, or copies certified or otherwise identified to our
satisfaction, of the following documents (the "Loan Documents"):

[(A)] the Mortgage[; and]

[(B)the UCC-1 Financing Statement covering as-extracted collateral and goods
that are or are to become fixtures prepared in connection with the Mortgage (the
"Financing Statement")].(1)

--------------------------------------------------------------------------------

(1)Under Section 9.502 of UCC, a record of our form of mortgage is effective as
a financing statement filed as a fixture filing or as a financing statement
covering as-extracted collateral or timber to be cut. Some counties, however,
maintain separate indexes for UCC filings, and in such case, a UCC-1 financing
statement covering such collateral should be prepared and filed separately.

        In rendering the opinions set forth herein, we have relied upon
certificates of officers of the Mortgagor, certificates or telegrams of public
officials and such other documents, records and information as we have deemed
necessary or appropriate. We have assumed that all signatures are genuine; that
all documents submitted to us as originals are authentic; that all documents
submitted to us as copies conform to the originals; and that the facts stated in
all such documents are true and correct. In rendering this opinion, we have not
made any independent investigation as to accuracy or completeness of any facts
or representations, warranties, data or other information, whether written or
oral, that may have been made by or on behalf of the parties, except as
specifically set forth herein.

        Based upon the foregoing, and subject to the qualifications set forth
herein, it is our opinion that:

        1.     The form of the Mortgage, including the form of acknowledgments
thereto, [and the Financing Statement,] comply with the laws of the State of
[            ], including all applicable recording, filing and registration laws
and regulations, and are adequate and legally sufficient for the purposes
intended to be accomplished thereby.

Exhibit E-2 - 1

--------------------------------------------------------------------------------




        2.     The descriptions of those portions of the Mortgaged Property
located within the State of [            ] which are shown on Exhibit "A"
attached to the Mortgage are legally sufficient descriptions for the purpose of
creating and maintaining the Liens purported to be created by the Mortgage and
for the purposes of all applicable recording, filing and registration laws in
the State of [            ].

        3.     The Mortgagor is duly qualified as a foreign corporation to do
business and to own its Property and is in good standing in the State of
[            ].

        4.     So far as the law of the State of [            ] is concerned,
the Mortgage constitutes legal, valid and binding obligations of the Mortgagor
enforceable against it in accordance with their terms except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general application relating to or affecting creditors' rights generally and to
general principles of equity.

        5.     The Mortgage is effective to create in favor of the
Administrative Agent (or the Trustee named therein, as applicable) for the
benefit of the Administrative Agent and the Lenders, for the payment of the
obligations described therein, a valid mortgage Lien on all of the Mortgagor's
right, title and interest in and to the portion of the Mortgaged Property
constituting real property described in the Mortgage as being mortgaged thereby
and a valid security interest in all of the Mortgagor's right, title and
interest in and to as-extracted collateral located in the county in which the
Mortgaged Property is situated and all fixtures located on the real property
described in the Mortgage.

        6.     Fully executed counterparts of the Mortgage and the Financing
Statement should be filed for record in each county in the State of
[            ] where any portion of the Mortgaged Property is located [or if
other, please specify]. Other than the foregoing, no authorization, consent,
approval, license or exemption of, or filing or registration with, any
Governmental Authority of the State of [            ] is necessary for either
the due execution and delivery by the Mortgagor of the Mortgage, the perfection
of the Liens intended to be created thereby or with the holding and enforcement
by the Administrative Agent of the Mortgage or the obligations secured thereby.

        7.     After the recordings and filings specified in paragraph 6 have
occurred, the Liens created by the Mortgage will be perfected.

        8.     After the recordings and filings specified in paragraph 6 have
occurred, no instruments need be recorded, registered or filed or re-recorded,
re-registered or re-filed in any public office in the State of [            ] in
connection with the execution and delivery of the Mortgage in order to maintain
the perfection and priority of the Liens created thereby after the date of
recordation, other than [state rule if necessary] and continuation statements as
required by the Uniform Commercial Code as in effect in the State of
[            ].

        9.     No state or local recording tax, stamp tax or other similar fee,
tax or governmental charge (other than statutory filing and recording fees to be
paid upon the filing of the Mortgage [or the Financing Statement]) is required
to be paid in connection with the filing and recording of [either] the Mortgage
[or the Financing Statement][, except as follows: explain if necessary].

        10.   The execution, delivery and performance by the Mortgagor of its
obligations under the Mortgage will not result in a violation of any laws, rules
and regulations of the State of [            ] which, in our experience,
exercising customary professional diligence, are normally applicable to
transactions of the type provided for in the Loan Documents.

        11.   A [                        ]state court of competent jurisdiction
or a federal court sitting in the State of [                        ] of
competent jurisdiction and applying conflicts of laws principles of the State of
[                        ]presented with a choice of law issue, will honor the
choice of Texas law to govern the Credit Agreement, the Notes and the Mortgage
that state such documents shall be governed by the laws of the State of Texas.

Exhibit E-2 - 2

--------------------------------------------------------------------------------




        The foregoing opinions are subject to the following additional
assumptions and qualifications:

[add appropriate qualifications, if any].

        The opinions rendered herein are for the sole benefit of, and may only
be relied upon by, the addressee and the Persons from time to time Lenders under
the Credit Agreement, and the opinions herein expressed are not to be used,
circulated or otherwise referred to in connection with any transaction other
than those contemplated by the Loan Documents. This opinion is specifically
limited to the presently effective laws of the State of [            ]. We have
not been asked to, and we do not, render any opinion as to any matter except as
specifically set forth herein.

    Very truly yours,                

--------------------------------------------------------------------------------

Exhibit E-2 - 3

--------------------------------------------------------------------------------






EXHIBIT F-1
SECURITY INSTRUMENTS


1)Guaranty and Collateral Agreement dated as of November 23, 2004 by the
Borrower, the Restricted Subsidiaries party thereto as Guarantors, in favor of
the Administrative Agent and the Lenders.

2)Financing Statements in respect of item 1, by:

a)the Borrower;

b)Wynn-Crosby Energy, Inc., a Texas corporation;

c)P-H Energy, LLC, a Texas limited liability company;

d)Wynn-Crosby 1994, Ltd., a Texas limited partnership;

e)Wynn-Crosby 1995, Ltd., a Texas limited partnership;

f)Wynn-Crosby 1996, Ltd., a Texas limited partnership;

g)Wynn-Crosby 1997, Ltd., a Texas limited partnership;

h)Wynn-Crosby 1998, Ltd., a Texas limited partnership;

i)Wynn-Crosby 1999, Ltd., a Texas limited partnership;

j)Wynn-Crosby 2000, Ltd., a Texas limited partnership;

k)Wynn-Crosby 2002, Ltd., a Texas limited partnership;

l)Beta Operating Company, L.L.C., an Oklahoma limited liability company;

m)TCM, L.L.C., an Oklahoma limited liability company; and

n)Red River Field Services, L.L.C., an Oklahoma limited liability company.

3)Stock Powers delivered in respect of item 1:

a)Wynn-Crosby Energy, Inc., a Texas corporation; and

b)Petrohawk Energy, LLC, a Texas limited liability company.

4)Deed of Trust, Mortgage, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement dated as of November [    ], 2004 by the
[Guarantor(s)], as mortgagor, in favor of Brian Malone, as Trustee, for the
benefit the Administrative Agent, the Lenders and others.

5)Financing Statement in respect of item 4.

6)Fee Letter with Administrative Agent.

Exhibit F-1 - 1

--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF GUARANTY AND COLLATERAL AGREEMENT


Exhibit F-2 - 1

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION


        This Assignment and Assumption (the "Assignment and Assumption") is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the "Assignor") and [Insert name of Assignee]
(the "Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor's rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest"). Such sale and assignment is without
recourse to the

Exhibit G - 1

--------------------------------------------------------------------------------




Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.   Assignor:            

--------------------------------------------------------------------------------


2.
 
Assignee:
 
         

--------------------------------------------------------------------------------

[and is an Affiliate/Approved Fund of [identify Lender](2)]
3.
 
Borrower:
 
Petrohawk Energy Corporation
4.
 
Administrative Agent:
 
BNP Paribas, as the administrative agent under the Credit Agreement
5.
 
Credit Agreement:
 
The Credit Agreement dated as of November 23, 2004 among Petrohawk Energy
Corporation, the Lenders parties thereto, BNP Paribas, as Administrative Agent,
and the other agents parties thereto
6.
 
Assigned Interest:
 
 

--------------------------------------------------------------------------------

(2)Select as applicable.


Commitment Assigned


--------------------------------------------------------------------------------

  Aggregate Amount of
Commitment/Loans for
all Lenders

--------------------------------------------------------------------------------

  Amount of
Commitment/Loans
Assigned

--------------------------------------------------------------------------------

  Percentage Assigned of
Commitment/Loans(3)

--------------------------------------------------------------------------------

      $     $       %     $     $       %     $     $       %

--------------------------------------------------------------------------------

(3)Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

        Effective Date:                             , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

Exhibit G - 2

--------------------------------------------------------------------------------



        The terms set forth in this Assignment and Assumption are hereby agreed
to:

    ASSIGNOR               [NAME OF ASSIGNOR]                         By:      
     

--------------------------------------------------------------------------------

Title:                         ASSIGNEE               [NAME OF ASSIGNEE]        
                By:            

--------------------------------------------------------------------------------

Title:

Consented to and Accepted:               BNP Paribas, as
  Administrative Agent                         By            

--------------------------------------------------------------------------------

Title:                         By            

--------------------------------------------------------------------------------

Title:                         [Consented to:](4)               Petrohawk Energy
Corporation                         By            

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

(4)To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit G - 3

--------------------------------------------------------------------------------




ANNEX 1



PETROHAWK ENERGY CORPORATION SENIOR REVOLVING CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


        1.    Representations and Warranties.    

        1.1    Assignor.    The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

        1.2.    Assignee.    The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

        2.    Payments.    From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

        3.    General Provisions.    This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Texas.

Exhibit G - 4

--------------------------------------------------------------------------------






SCHEDULE 7.05
LITIGATION


None.

Schedule 7.05 - 1

--------------------------------------------------------------------------------






SCHEDULE 7.15
SUBSIDIARIES AND PARTNERSHIPS; UNRESTRICTED SUBSIDIARIES


Restricted Subsidiaries


--------------------------------------------------------------------------------

  Jurisdiction of
Organization

--------------------------------------------------------------------------------

  Organizational
Identification
Number

--------------------------------------------------------------------------------

  Principal Place of
Business
and Chief Executive
Office

--------------------------------------------------------------------------------

Wynn-Crosby Energy, Inc.   Texas   01262202-00   1100 Louisiana
Suite 4400
Houston, TX 77002 P-H Energy, LLC   Texas   800414887   1100 Louisiana
Suite 4400
Houston, TX 77002 Beta Operating Company, L.L.C.   Oklahoma   3500593601   1100
Louisiana
Suite 4400
Houston, TX 77002 Red River Field Services, L.L.C.   Oklahoma   3500620355  
1100 Louisiana
Suite 4400
Houston, TX 77002 TCM, L.L.C.   Oklahoma   3500593600   1100 Louisiana
Suite 4400
Houston, TX 77002
Partnerships
 
 
 
 
 
 
Wynn-Crosby 1994, Ltd.
 
Texas
 
00076385-10
 
1100 Louisiana
Suite 4400
Houston, TX 77002 Wynn-Crosby 1995, Ltd.   Texas   00085893-10   1100 Louisiana
Suite 4400
Houston, TX 77002 Wynn-Crosby 1996, Ltd.   Texas   00095234-10   1100 Louisiana
Suite 4400
Houston, TX 77002 Wynn-Crosby 1997, Ltd.   Texas   00097592-10   1100 Louisiana
Suite 4400
Houston, TX 77002 Wynn-Crosby 1998, Ltd.   Texas   00111816-10   1100 Louisiana
Suite 4400
Houston, TX 77002 Wynn-Crosby 1999, Ltd.   Texas   0013341610   1100 Louisiana
Suite 4400
Houston, TX 77002 Wynn-Crosby 2000, Ltd.   Texas   0014728210   1100 Louisiana
Suite 4400
Houston, TX 77002 Wynn-Crosby 2002, Ltd.   Texas   800131427   1100 Louisiana
Suite 4400
Houston, TX 77002
Unrestricted Subsidiaries
 
 
 
 
 
 
BETAustralia, LLC
 
California
 
199805110004
 
1100 Louisiana
Suite 4400
Houston, TX 77002

Schedule 7.15 - 1

--------------------------------------------------------------------------------






SCHEDULE 7.19
GAS IMBALANCES


Well


--------------------------------------------------------------------------------

  Working Interest

--------------------------------------------------------------------------------

  Net Revenue
Interest

--------------------------------------------------------------------------------

  Cumulative
Over/(Under) Balance
to Working Interest (Mcf)

--------------------------------------------------------------------------------

  As of Date

--------------------------------------------------------------------------------

  Cumulative
Over/(Under)
Balance to Net
Revenue
Interest (Mcf)

--------------------------------------------------------------------------------

  Wynn-Crosby 1994, Ltd.                       None                      
Wynn-Crosby 1995, Ltd.                       Adkerson #1   6.45800 % 5.60310 %
(2,636 ) 12/03   (2,287 ) Alexander, C.S. #1-24   11.08140 % 8.61940 % (50 )
5/04   (39 ) Allison #1-35   10.05050 % 7.66890 % 241   5/04   184   Bar "D"
#1-36   17.13530 % 13.97250 % (300 ) 9/03   (245 ) Barbee, Alma #1   4.08830 %
3.36240 % 11,632   6/04   9,567   Barrow #1-36   8.00000 % 5.68000 % 12   3/04  
9   Barrow #2-36   8.00000 % 5.68000 % (96 ) 4/04   (68 ) Barter Island #2-25  
11.11700 % 8.54550 % (79 ) 5/04   (61 ) Bean, J. #1-10   7.50000 % 5.55000 %
(9,311 ) 5/04   (6,890 ) Bean, J. #3-10   15.63940 % 11.59210 % 20,346   5/04  
15,081   Bean, J. #4-10   16.35610 % 12.18630 % 463   5/04   345   Bear #1-19  
1.06180 % 0.81940 % 236   6/04   182   Brauchi #1-22   5.20540 % 2.17960 %
11,907   5/04   4,986   Buckmaster #1-30   5.72540 % 4.41500 % 6,800   6/04  
5,244   Carpenter 6-21   3.00290 % 2.24800 % (1,222 ) 6/04   (915 ) Clay #1-33  
0.79890 % 0.64050 % 130   6/04   104   Clear #1-33   0.84280 % 0.67500 % (1,420
) 6/04   (1,137 ) Clift Thorton 1-36 (C.G.)   4.99740 % 3.56680 % (247 ) 12/03  
(176 ) Coker #1-30   31.52540 % 25.78290 % 41   6/04   34   Cook #1-24  
14.24810 % 11.27450 % (410 ) 8/02   (324 ) Copeland #1   7.50000 % 6.32740 %
14,404   6/04   12,152   Copeland #2   8.96910 % 7.56680 % 3,952   5/04   3,334
  Cupp #1   9.36190 % 7.80770 % (310 ) 6/04   (259 ) Cupp #2   13.69710 %
11.43600 % 231   6/04   193   Cupp 3-27   11.00560 % 8.88860 % (13,641 ) 5/04  
(11,017 ) Cupp "A" #1   6.49930 % 5.52250 % 22,340   5/04   18,982   Cupp "A" #2
  6.61880 % 5.61170 % 791   11/98   671   Cupp "B" #2   14.05470 % 11.74340 %
(3,098 ) 11/98   (2,589 ) Cupp "B" #5   1.59800 % 1.34400 % (1,891 ) 6/04  
(1,590 ) Cupp "C" #1   11.01670 % 9.54610 % (15,332 ) 2/00   (13,285 ) Cupp "C"
#2   9.70000 % 7.90420 % 2,146   12/03   1,749   Cupp "D" #2   5.05200 % 4.24000
% 931   6/02   781   Cupp "D" #3   9.70000 % 7.90420 % 138   5/04   112   Dessie
1-11   3.37500 % 2.60300 % 93   4/04   72   Ellis #1-33   3.33230 % 2.90750 %
4,793   4/97   4,182   Ellis #2-33   3.32290 % 2.90750 % 964   5/04   843  
Ellis #3-33   3.32290 % 2.90750 % (484 ) 5/04   (424 ) Ethel #1-29   10.05910 %
8.02510 % 449   6/04   358   Evans 2-6   5.66880 % 4.25160 % 1,263   6/04   947
  Felton #1-24   17.47500 % 14.15790 % (9,677 ) 6/01   (7,840 ) Freida #1-25  
25.00000 % 18.40630 % (327 ) 6/02   (241 )                        


Schedule 7.19 - 1

--------------------------------------------------------------------------------



Gates #1-33   4.34780 % 3.08690 % (6,181 ) 12/03   (4,388 ) Gates 8-33   4.34780
% 3.08690 % 13   4/04   9   Gill #1-13   12.77540 % 10.17760 % 703   6/04   560
  Goldston 46   25.00000 % 20.50780 % (8,616 ) 6/04   (7,068 )(1) Gray, Donald
#1-28   1.17300 % 0.95350 % 22,544   3/04   18,325   Green #2-1   28.26770 %
21.46300 % (23 ) 5/04   (17 ) Green #4-1A   9.44640 % 6.99250 % 447   5/04   331
  Green Estate #2   1.40600 % 1.23050 % (1,796 ) 6/04   (1,572 ) Green Estate #3
  0.00030 % 0.00030 % (127 ) 3/04   (127 ) Gunter #2-35   10.05050 % 7.66890 %
637   6/04   486   Hatcher Farms #1A-19   16.66670 % 13.49200 % 14   5/04   11  
Hay 5-33   4.34780 % 3.15150 % (1,639 ) 6/04   (1,188 ) Hay 7-33   4.34780 %
3.15150 % 26   4/04   19   Heriford #1-18   6.65920 % 5.03170 % 95   5/04   72  
Heriford #2-18   6.04450 % 0.04749 % (7,314 ) 6/03   (57 ) Heriford #4-18  
6.43110 % 4.95050 % (609 ) 5/04   (469 ) Heriford #5A-18   6.04450 % 4.74840 %
(495 ) 5/04   (389 ) Heriford #6-18   6.04450 % 4.74840 % (320 ) 5/04   (251 )
Heriford #7-18   6.04450 % 4.74840 % (805 ) 5/04   (632 ) Hinz #1-22   11.19000
% 8.17580 % (2,199 ) 6/03   (1,607 ) Ima Woods 1-2   6.25000 % 4.74220 % (7,010
) 9/03   (5,319 ) Isch #1-11   3.53660 % 3.01550 % 28,035   5/04   23,904  
Jahnel #1   10.00000 % 6.90000 % 1,064   12/03   734   Jennings #1-29   5.94060
% 4.97910 % 24   6/04   20   Keck "A" 1-A   11.31400 % 4.67360 % 18,349   6/04  
7,580   Keck #2-30   7.60250 % 5.84970 % (457 ) 6/04   (352 ) Kendall Family  
3.37500 % 2.48110 % (27 ) 4/04   (20 ) Larson #1-32   25.54570 % 21.40110 % 40  
6/04   34   Larson 1-31   4.58950 % 3.69890 % (8,050 ) 6/04   (6,488 ) Larson
1-32   25.54570 % 21.40110 % 40   6/04   34   Lasley #2-11   0.83300 % 0.67640 %
340   5/04   276   Littauer #1   6.67900 % 5.16540 % (69 ) 6/04   (53 ) Lorene
#1-33   1.31990 % 1.05270 % (106 ) 2/03   (85 ) Lovett 1-11   3.37500 % 2.60300
% 246   6/04   190   Lubinus #1-15   9.37500 % 7.08410 % 3,989   5/04   3,014  
Marshall Lake 1-31   12.53650 % 8.44200 % (403 ) 1/02   (271 ) McClellan #1-11  
3.74970 % 2.89700 % (1,513 ) 4/04   (1,169 ) McColgin State #1-21   25.78130 %
19.07810 % 248   3/04   184   Meacham #2-19   2.84700 % 2.18400 % 425   11/00  
326   Meacham #3-19   3.70130 % 2.83050 % 130   3/00   99   Medders #4-1  
9.44640 % 6.99250 % (5,942 ) 5/04   (4,398 ) Medders #6-1   3.13800 % 2.28520 %
3   5/04   2   Mikles 1-10   9.34300 % 7.23260 % 22,689   12/03   17,564  
Mikles #1-12   4.68750 % 3.32230 % (1,197 ) 6/04   (848 ) Mogg-Hawkins #1-27  
0.88000 % 0.76150 % 6,739   3/04   5,832   Moore #1-30   6.30510 % 5.15660 % 68
  12/03   56   Morse #1-13   1.13810 % 0.91180 % 7,798   5/04   6,247          
               

Schedule 7.19 - 2

--------------------------------------------------------------------------------



Murray #1-19   9.44800 % 6.87650 % 115   6/00   84   Nichols #1-22   7.10820 %
5.40090 % (28 ) 5/04   (21 ) Oklahoma St. #1-13   4.38300 % 3.53610 % (40,951 )
12/03   (33,038 ) Page #1-13   4.34020 % 3.33660 % (1,822 ) 6/03   (1,401 ) Page
#5-13   3.97160 % 3.21310 % 92   5/04   74   Page #6-13   3.97160 % 3.21310 %
1,240   5/04   1,003   Page #7-13   3.97160 % 3.21310 % (1,255 ) 6/03   (1,015 )
Patricia #1-24   3.97160 % 3.21310 % 917   5/04   742   Pauline #1-19   25.00000
% 17.43750 % 7,549   5/04   5,265   Peggy #1-30   25.38130 % 20.75800 % (1,661 )
12/03   (1,358 ) Donnie Johnson #1-1(Atoka B)   4.05830 % 2.87630 % 11,025  
5/03   7,814 (2) Phillips 27-1   0.88010 % 0.76130 % (66 ) 4/04   (57 ) Pond
#1-34 (Redfork)   18.34200 % 14.38540 % 4,245   5/04   3,329   Reeves 1-31  
12.53650 % 8.44200 % 2,407   11/03   1,621   Rennels #1-35   10.05050 % 7.68380
% 450   5/04   344   Reynolds 1-30   17.31350 % 13.48980 % (1,340 ) 6/04  
(1,044 ) Roger #1-2   7.50000 % 5.23220 % 208   12/03   145   S.-McMurrey #7
Lobo 1,3   15.00000 % 10.65000 % 1,604   6/00   1,139   Sanborn #1-32   16.55150
% 6.83220 % 10   6/04   4   Sanborn #2-32   13.81610 % 11.50150 % (3,270 ) 6/04
  (2,722 ) Sanborn #3-32   6.22250 % 5.05920 % 481   6/04   391   Sanborn #4-32
  8.57420 % 6.82090 % 48   6/04   38   Sanborn #5-32   4.43940 % 3.71600 % (477
) 6/04   (399 ) Sara #2-13   4.56230 % 3.78400 % 4,836   6/04   4,011   Saunders
#1-33   2.22340 % 1.76560 % 43   12/03   34   Sears #1-29   12.28750 % 5.33260 %
1,009   5/04   438   Sooner #1 Unit   4.38820 % 3.72970 % 2,090   5/04   1,776  
Sooner #2-35   10.67040 % 9.48110 % 1,345   5/04   1,195   State #1-36 (Harper
State)   75.00000 % 60.02330 % 8   5/04   6   Stevens #1-17   1.07820 % 0.86530
% 377   3/04   303   Stevens #1-18   1.17830 % 0.95780 % 5   6/04   4   Stratton
Farms #1-26   5.10420 % 3.70560 % 278   6/97   202   Sutton #1-17   1.43560 %
1.10090 % (155 ) 3/04   (119 ) Sutton #2-17   5.74220 % 4.40370 % 90   6/04   69
  Taylor Estate #1-27   9.37510 % 6.67970 % 51,407   5/04   36,627   Ten Bears
#1-5   3.12500 % 2.31250 % (41 ) 12/03   (30 ) Thetford #1-34   0.08560 %
0.05920 % (247 ) 3/04   (171 ) Thomas 6-33   4.34780 % 3.15150 % 20   6/04   14
  Tolle #1-1   9.44640 % 6.88040 % (35,594 ) 5/04   (25,925 ) Viers #1-32  
23.97520 % 13.24750 % 8,958   5/04   4,950   Viers #2-32   6.72200 % 4.43580 %
(53 ) 5/04   (35 ) Wagner #1-A   0.15020 % 0.11680 % 7,555   3/96   5,875  
Wagner #4-19   2.84700 % 2.18400 % 266   6/04   204   Wagner #5-19   5.78380 %
4.43770 % (121 ) 6/04   (93 ) Walter #2-17 (Atoka C)   5.09640 % 3.61770 % 2,681
  1/04   1,903   Warren King 1-27   0.88030 % 0.76130 % (367 ) 5/04   (317 )
Whitfield 1-34   12.50000 % 10.15630 % (807 ) 6/04   (656 )                    
   


Schedule 7.19 - 3

--------------------------------------------------------------------------------



Wright #22-1   0.46670 % 0.38890 % (104 ) 7/03   (87 ) Young #1-33   0.10980 %
0.09490 % 676   12/03   584   Young, E L 1-28   1.17300 % 0.95300 % 4,400   3/04
  3,575   Zac #1-9   21.03620 % 16.57160 % (51 ) 12/03   (40 )    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                      95,098      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Wynn-Crosby, 1996, Ltd.                       Bartlett & Bailey #1   47.04340
% 39.04600 % 9,516   6/04   7,898   Bartlett & Bailey #2   47.04340 % 39.04600 %
8,435   6/04   7,001   Bartlett & Bailey #3   47.04340 % 39.04600 % 28,384  
6/04   23,559   Bartlett & Bailey #4   47.04340 % 39.04600 % 52,872   6/04  
43,884   E. Texas Gas System PL Imbalance   95.56000 % 73.67198 % 5,694   6/04  
4,390   Golden Gas Unit 2   3.71340 % 3.10420 % (407 ) 6/04   (340 ) Golden Gas
Unit 1   3.71340 % 3.10420 % (295 ) 6/04   (246 ) James Gas Unit 4, 706357  
10.25610 % 8.94030 % (4,181 ) 6/04   (3,645 ) James Gas Unit 1, 805069   4.91010
% 4.29630 % 2,447   6/04   2,141   Jones, RD 2-23   9.38430 % 7.24560 % 2,013  
4/04   1,554      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                      86,196      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Wynn-Crosby, 1997, Ltd.                       Hi A-446A   0.79037 % 0.65864 %
221,539   6/04   184,616   Hi A-447 A-1, 2&5   4.16520 % 3.47100 % (14,147 )
6/04   (11,789 ) Hi A-447 B-14   4.16520 % 3.47100 % 22,927   3/03   19,106   Hi
A-447 "B" wells   4.16520 % 3.47100 % 11,677   3/03   9,731   Hi A-448A  
1.87207 % 1.56006 % (2,410 ) 6/04   (2,008 ) Hi A-448 9   3.96271 % 3.30226 %
(1,741 ) 6/04   (1,451 ) OCS 00828 SS0214   6.23239 % 5.19366 % 165,884   6/04  
138,237   OCSG01528 SS0233   11.85570 % 9.87975 % (78,197 ) 6/04   (65,164 )
OCSG03169 SS0238   12.11916 % 10.09930 % (12,545 ) 6/04   (10,454 ) OCSG01025
SS0239   5.26920 % 4.39100 % 8,713   6/04   7,261   South Marsh Island 265  
3.99580 % 3.32980 % (2,569 ) 4/02   (2,141 ) South Marsh Island 256   3.99580 %
3.33300 % (171 ) 4/02   (143 ) State Lease 6618 1   6.93750 % 5.40580 % 1,731  
7/99   1,349   State Lease 6618 3   18.07780 % 14.36500 % (4,247 ) 7/99   (3,375
)    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                      263,774      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Wynn-Crosby, 1998, Ltd.                       Avery #4   17.01560 % 14.84890 %
9,955   5/04   8,687   Avery 1-26   50.81720 % 39.99400 % 25,517   6/04   20,082
  Avery 2-26   75.12970 % 61.38400 % (4 ) 6/04   (3 ) Avery 3-26   51.65210 %
43.59560 % 297   6/04   251   Ballard 1-6   2.34970 % 1.90420 % 593   5/04   481
  Biggers 1-6   7.41460 % 5.56090 % 156   3/02   117   Boucher 1-5   20.69580 %
16.29790 % 8,703   6/04   6,854   Brinks 1   35.23300 % 29.46980 % (5,232 )
12/99   (4,376 ) Brinks 2-28   41.67250 % 34.05920 % 1,802   4/04   1,473  
Davis, ET #1   2.43750 % 1.95000 % 9,715   6/04   7,772(3 )                    
   

Schedule 7.19 - 4

--------------------------------------------------------------------------------



Floyd 1-27   76.07860 % 58.14460 % (58 ) 6/04   (44 ) Gunter #1   57.36050 %
48.36660 % 3,741   6/04   3,154   Holt, Delia #1   43.01128 % 32.66172 % 3,718  
6/04   2,823   Hunter Tucker #1-31   17.02600 % 14.89780 % 1,240   4/04   1,085
  Jarrad 1-35   29.06380 % 21.88270 % (184 ) 6/04   (139 ) Jarrad 2-35  
60.50000 % 47.55490 % 92   6/04   72   Jones, RD 2-23   12.50030 % 9.88000 %
2,013   4/04   1,591   Kluckner 1-26   1.83340 % 1.46670 % (112 ) 8/01   (90 )
Kluckner 2-26   0.91670 % 0.87500 % 203   12/03   194   Lackey 1-32   55.53120 %
46.10920 % (33 ) 6/04   (27 ) Lackey Twin   55.53120 % 45.86270 % (1,504 ) 6/04
  (1,242 ) LeFlore, Lillie 1   97.60240 % 77.32320 % 910   4/04   721   Legrand
2-32   2.71283 % 2.03451 % 2,152   6/04   1,614   Lizzabell 1   22.61030 %
17.06400 % 714   6/04   539   Loudermilk 1-28   30.27350 % 24.81520 % 299   6/04
  245   Mackey 1-20   47.59100 % 35.51060 % 22,189   6/04   16,557   Martin Est
1-35   0.32550 % 0.26450 % 6   6/04   5   Mason 3A   41.06980 % 33.11740 % (491
) 6/04   (396 ) Parkway 16   56.52000 % 40.17510 % 1,958   7/04   1,392  
Parkway West 10   1.17190 % 0.95210 % (172 ) 8/03   (140 ) Parkway West 2  
9.50520 % 8.24390 % 621   8/03   539   Parkway West 3   9.50520 % 8.24390 %
(3,043 ) 8/03   (2,639 ) Parkway West 5   11.25380 % 9.43860 % (856 ) 8/03  
(718 ) Parkway West 6   9.61390 % 8.33130 % 3,775   8/03   3,271   Parkway West
7   9.50520 % 8.24390 % 11,168   8/03   9,686   Parkway West 8   8.33330 %
7.29170 % 14   8/03   12   Parkway West 9   9.50520 % 8.24380 % (20 ) 8/03   (17
) Pearl 1-32   15.66720 % 11.95280 % (35 ) 12/02   (27 ) Powell 1-24   43.33990
% 33.71200 % (12,515 ) 3/04   (9,735 ) Rees #1   25.45460 % 20.24370 % 177  
6/04   141   Ritter 2-35   48.69850 % 33.37730 % (91 ) 6/04   (62 ) Smith 1  
60.93750 % 53.32030 % 64,870   11/03   56,761   (4) Smith 2   53.12500 %
46.48440 % 51,730   10/03   45,264   (4) Spring Mountain 1   64.93130 % 53.40935
% (387 ) 6/04   (318 ) Thronton #2-17   4.87500 % 3.79780 % 19,010   6/04  
14,809   Tipton 5-29   2.44050 % 1.81320 % 8,781   6/04   6,524   Tipton 6-29  
2.44050 % 1.83030 % 1,948   6/04   1,461   Todd 26G Federal 1   3.00320 %
2.37770 % 4,118   6/04   3,260   University 18-29 GU#1   3.04670 % 2.66590 %
13,348   6/04   11,680   University 18-29 GU#10   3.04670 % 2.66590 % 1,322  
6/04   1,157   University 18-29 GU#2   3.04670 % 2.66590 % (29 ) 6/04   (25 )
University 18-29 GU#3   3.04670 % 2.66590 % (565 ) 6/04   (494 ) University
18-29 GU#4   3.04670 % 2.66590 % 5,482   6/04   4,797   University 18-29 GU#5  
3.04670 % 2.66590 % (894 ) 6/04   (782 ) University 18-29 GU#6   3.04670 %
2.66590 % 3,127   6/04   2,736   University 18-29 GU#7   3.04670 % 2.66590 %
(556 ) 6/04   (487 ) University 18-29 GU#8   3.04670 % 2.66590 % (2,178 ) 6/04  
(1,906 )                        


Schedule 7.19 - 5

--------------------------------------------------------------------------------



University 18-30 GU#2   3.04670 % 2.66590 % 5,336   6/04   4,669   University
18-30 GU#3   3.04670 % 2.66590 % (446 ) 6/04   (390 ) University 18-31 GU#3  
3.62380 % 2.66590 % 3,527   6/04   2,595   University 18-31 GU#4   3.62380 %
2.66590 % 5,389   6/04   3,964   University 18-31 GU#6   3.62380 % 2.66590 %
2,629   6/04   1,934   Young 1-3   41.42280 % 31.98770 % (7,776 ) 6/04   (6,005
)    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                      220,906      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Wynn-Crosby 1999, Ltd.                       Arco Fee #3   0.20240 % 0.15220 %
(43 ) 6/04   (32 ) Arco Fee #4   0.20240 % 0.15220 % 1   6/04   1   Arco Fee GU
#1   0.20240 % 0.15220 % (2 ) 6/04   (2 ) Arco Fee GU #2   0.20240 % 0.15220 %
48   6/04   36   DS&B #1 (Dibert Stark & Brown)   9.28063 % 6.98208 % (6,350 )
6/04   (4,777 ) Gingrich #1-26   21.37500 % 15.74490 % 1,376   2/01   1,014  
Kincaid JW A-1   4.87060 % 4.31690 % (823 ) 12/03   (729 ) La Main Cam a Ra Unit
  0.15806 % 0.11855 % (622 ) 6/04   (467 ) Lillie Mae #1-18   1.35100 % 1.16360
% (7 ) 4/04   (6 ) Long Arroyo Federal 1   0.46470 % 0.40660 % (2 ) 6/04   (2 )
Rawls 1   5.60070 % 4.90060 % 872   6/04   763   Rawls 2   5.60070 % 4.90060 %
985   6/04   862   Regan #1   8.90630 % 6.67970 % 270   6/04   202   Walker, WE
A#4   2.57410 % 2.57410 % 176   4/01   176   Waskow, H. A#1   1.90270 % 1.54460
% (2,299 ) 3/04   (1,866 ) Williams, Lorende D 1   5.26090 % 6.24030 % 433  
6/04   514   Williams, LD GU 1 #2   5.68500 % 6.24030 % 57   6/04   63      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                      (4,251 )    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Wynn-Crosby 2000, Ltd.                       Abbott 1-8   23.43750 % 19.88280
% 23274   5/04   19,744   Baker #1-28   3.10420 % 2.71620 % (32 ) 3/04   (28 )
Bakke Unit   5.33170 % 5.04550 % 13   6/04   12   Bannister 1-8   23.43750 %
19.62890 % 958   5/04   802   Barton #1   3.12500 % 2.34380 % 41,796   6/04  
31,348   Bartlett, Arnold #1   6.07740 % 5.31780 % 9,191   3/04   8,042  
Bartlett, Arnold #2   6.07740 % 5.31780 % 6   3/04   5   Belva 1-33   62.61400 %
47.24740 % 2,758   5/04   2,081   Caprito 82 1L/1U   23.46590 % 19.26480 %
(1,027 ) 3/04   (843 ) Caprito 100 Unit 1   0.87710 % 0.76760 % 11,686   5/04  
10,227   Carlson 1-27   1.56250 % 1.56250 % 309   6/04   309   Champlin Cities
Service #6   37.94000 % 29.01460 % 14,660   6/04   11,211   Champlin Cities
Service #7   37.93999 % 29.01457 % 79,776   6/04   61,009   Champlin Cities
Service #8   8.95320 % 7.27450 % (633 ) 6/04   (514 ) Clarke-State 2-26  
18.75000 % 16.40630 % (362 ) 12/03   (317 ) Clift #1-4   1.03930 % 0.90930 % (18
) 12/03   (16 ) Clift #2-4   1.03930 % 0.90930 % (262 ) 12/03   (229 ) Clift
#3-4   1.03930 % 0.90930 % (59 ) 12/03   (52 )                        

Schedule 7.19 - 6

--------------------------------------------------------------------------------



Cooper Gas Com 1 DK   15.75000 % 13.58440 % 734   5/04   633   Cooper Gas Com 1E
DK   15.75000 % 13.58440 % (487 ) 5/04   (420 ) Cooper Gas Com 1E CH   15.75000
% 13.58440 % (6,893 ) 5/04   (5,945 ) Daniels #2   19.16420 % 16.76870 % (3,662
) 6/04   (3,204 ) Deal #2   37.50000 % 29.25540 % (3,535 ) 6/04   (2,758 ) Elbow
Canyon   65.62500 % 46.94810 % (4,589 ) 3/03   (3,283 ) Fort #1-23   5.38000 %
4.54663 % 98   3/04   83   Frost #4-PC   50.00000 % 43.75000 % (6,267 ) 6/04  
(5,483 ) Frost #501-FC   50.00000 % 43.75000 % (32,114 ) 6/04   (28,100 )
Garland 1-29   53.52000 % 39.73500 % (13 ) 6/04   (10 ) Gum 28 #1   30.53170 %
23.79840 % 1,852   5/04   1,443   Glenn #2   0.07010 % 0.04910 % 20   7/04   14
  Glenn #3   0.07010 % 0.06540 % (250 ) 7/04   (233 ) Glenn #5   1.55110 %
1.09210 % 1,055   7/04   743   Harney 1-5   37.73310 % 30.65820 % 695   6/04  
565   Harrison Estate #1-23   7.45900 % 6.48100 % (11,560 ) 06/04   (10,044 )
Heavin #1-31   2.99190 % 2.23620 % 201   6/04   150   Irene #3-6   4.72890 %
4.13780 % 628   6/04   550   Johnston, D.L.   3.65140 % 3.19500 % 3,907   6/03  
3,419   JV-S ROC #1   2.77910 % 2.43170 % (5,140 ) 10/03   (4,497 ) Lamar #1-31
  8.92920 % 7.81310 % (1,114 ) 6/04   (975 ) LeJeune #1   5.72190 % 3.60010 %
1,319   6/04   830   Lisa 3-30   1.67570 % 1.46630 % 61   6/04   53   Lockhart
#1   38.74150 % 33.89880 % 3,961   6/04   3,466   Mae West 2-26   5.55774 %
4.88020 % (1,768 ) 6/04   (1,552 ) Marriott 1-36   9.37500 % 7.19670 % (507 )
12/03   (389 ) Martindale 1-33   9.25310 % 7.51820 % (248 ) 5/04   (202 ) Martin
8-2   18.84260 % 13.83290 % 78   8/03   57   Marvin 1-6   65.71800 % 49.83200 %
(17 ) 5/04   (13 ) McDonald 6-1   50.00000 % 37.50000 % 22,943   6/04   17,207  
McDonald 6-2   50.00000 % 37.50000 % 14,435   6/04   10,826   Monroe 2  
23.75000 % 20.78130 % 6,160   3/04   5,390   Monroe 3   23.75000 % 20.78130 %
(44,962 ) 9/02   (39,342 ) Quattlebaum 4   1.51580 % 1.13690 % 611   6/04   458
  Quattlebaum 1   1.51580 % 1.13690 % 11,001   6/04   8,251   Quattlebaum 2  
1.51580 % 1.13690 % (831 ) 6/04   (624 ) Rowley COM 500 PC   12.98540 % 10.97270
% 2,006   6/04   1,695   Rowley COM 500 FC   19.46110 % 16.44470 % 667   6/04  
563   Russell 1-20   9.64060 % 7.62740 % (1,334 ) 12/03   (1,055 ) Sandra Kay
1-26   5.57740 % 4.88020 % (1 ) 6/04   (1 ) Schenk #1-22   14.04750 % 12.03630 %
(31,161 ) 6/04   (26,700 ) Shelton 1-10   1.04170 % 0.91150 % 11,090   6/04  
9,704   Shelton 2-10   1.04170 % 0.91150 % (968 ) 3/03   (847 ) Shwen 1-14  
6.2500 % 4.91410 % (100,782 ) 6/04   (79,240 ) SL 5419 #1   0.29790 % 0.17910 %
(193 ) 6/04   (116 ) Sprowls #1-5   4.66700 % 3.74140 % 1,799   6/04   1,442  
Sprowls #2-5   4.66700 % 3.74140 % (28,711 ) 6/04   (23,017 )                  
     


Schedule 7.19 - 7

--------------------------------------------------------------------------------



Sprowls #4-5   4.66700 % 3.74140 % (5,731 ) 6/04   (4,594 ) Spurlin #25-1  
74.18980 % 58.90200 % 108,568   6/04   86,196   (5) State 1-16   39.37290 %
32.84490 % 151   6/00   126   State M #1 DK   15.75000 % 13.78130 % 1,407   6/04
  1,231   State M #1 DK   15.75000 % 13.78130 % (1,660 ) 6/04   (1,452 )(6)
State M #1E DK   15.75000 % 13.78130 % 1,198   6/04   1,048   State M #1E DK  
15.75000 % 13.78130 % (477 ) 6/04   (417 )(6) State Com AM #37 DK   31.89850 %
27.90970 % 92   6/04   80   State Com Am #37 DK   31.89850 % 27.90970 % (46 )
6/04   (40 )(6) Stewart A Com LS 2 Ron   28.66500 % 24.43610 % 282   2/04   240
  Stewart A Com LS #2B MV   28.66500 % 24.43690 % (10,315 ) 6/04   (8,794 )
Stewart A Com LS 2M MV   28.66500 % 24.43610 % 3,359   6/04   2,863   Stewart A
Com LS 2M MV   28.66500 % 24.43610 % (13,003 ) 6/04   (11,085 )(6) Stewart A Com
LS #2 MV   28.66500 % 24.43610 % 272   6/04   232   Stewart A Com LS #2 MV  
28.66500 % 24.43610 % (860 ) 6/04   (733 )(6) Stewart A Com LS #2M DK   28.66500
% 24.43610 % 1,560   6/04   1,330   Stewart A Com LS #2M DK   28.66500 %
24.43610 % (1,315 ) 6/04   (1,121 )(6) Switzer, Larry 3   1.56250 % 1.36720 %
265   6/04   231   Switzer, Larry 2   1.56250 % 1.36720 % 7   6/04   7  
Switzer, Larry 1   1.56250 % 1.36720 % 73,874   6/04   64,640   Three States Com
#1A MV   15.75000 % 13.78130 % (1,167 ) 6/04   (1,021 ) Three States Com #1A MV
  15.75000 % 13.78130 % 482   6/04   422(6 ) Three States Com #1 MV   15.75000 %
13.78130 % (223 ) 6/04   (195 ) Three States Com #1 MV   15.75000 % 13.78130 %
537   6/04   470(6 ) Three States Com #1 PC   15.75000 % 13.78130 % (482 ) 6/04
  (422 ) Thurmond Ranch #1-2   1.59340 % 1.39420 % 2,811   3/04   2,460   Todd
#14-1   1.136000 % 1.56250 % (4 ) 6/04   (6 ) Todd #19-1   1.136000 % 1.56250 %
(12 ) 6/04   (17 ) Todd #15-1   1.136000 % 1.56250 % (5 ) 6/04   (7 ) Touchstone
1-14   1.56250 % 1.36720 % (39 ) 12/03   (34 ) Waid #1   11.25000 % 9.53130 %
32,122   6/03   27,215   Walker #1-3   1.04100 % 0.91090 % (2,418 ) 6/04  
(2,116 ) Whitfield 1-34   12.50000 % 10.15630 % (807 ) 6/04   (656 ) Young 1-3  
41.42280 % 31.98770 % 3458   6/04   2,670      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                      131,038      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Wynn-Crosby 2002, Ltd.                       LeJenue #1   5.09870 % 3.39960 %
1,290   6/04   860   Blackburn #3T   14.04264 % 12.00100 % 315   6/04   269  
Blackburn #3C   14.04264 % 12.00100 % (117 ) 6/04   (100 ) Blackburn #4  
21.06395 % 18.00150 % (10,469 ) 6/04   (8,947 ) Blackburn #5   14.92030 %
12.75110 % (576 ) 6/04   (492 )    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                      (8,410 )    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Wildcard Oil & Gas Company                       Bartlett & Bailey #1  
2.18580 % 1.81420 % 442   6/04   367   Bartlett & Bailey #2   2.18580 % 1.81420
% 392   6/04   325   Bartlett & Bailey #3   2.18580 % 1.81420 % 1,319   6/04  
1,095                          

Schedule 7.19 - 8

--------------------------------------------------------------------------------



Bartlett & Bailey #4   2.18580 % 1.81420 % 2,457   6/04   2,039   E. Texas Gas
System PL Imbalance   4.440000 % 4.440000 % 265   6/04   265   Golden Gas Unit
#2, 805545   0.17250 % 0.14420 % (407 ) 6/04   (340 ) Golden Gas Unit #1, 957595
  0.17250 % 0.14420 % (295 ) 6/04   (247 ) James Gas Unit 1, 805069   0.22810 %
0.19960 % 386   6/04   338   James Gas Unit 4, 706357   0.47640 % 0.41530 % (284
) 6/04   (248 )    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                      3,595      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Combined Total                   787,946      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(1)Field imbalance due from Shell.

(2)Imbalance is disputed, well ceased production in 1992, well acquired in 1996
w/ (1028) gas imbalance. Received revised imbalance in May 2004.

(3)Dispute balance Statement has obvious errors

(4)Per Jack Roach, Wynn-Crosby 1998, Ltd did not assume this imbalance. No GBA.

(5)Oneok measurement problem. Wynn-Crosby 200, Ltd. estimates this volume by
comparing field estimates to Oneok statements. Oneok has not sent Wynn-Crosby
any statement claiming they are owed this gas.

(6)Wynn-Crosby 2002, Ltd. acquired 70% of this property from Neward along with
Neward's imbalance Conoco has not made adjustments to allocate 70% of Neward's
imbalance.

Schedule 7.19 - 9

--------------------------------------------------------------------------------






SCHEDULE 7.20
MARKETING CONTRACTS


None.

Schedule 7.20-1

--------------------------------------------------------------------------------



SCHEDULE 7.21
SWAP AGREEMENTS

Commodity Hedges as of November 18, 2004

Trade Type


--------------------------------------------------------------------------------

  Quantity

--------------------------------------------------------------------------------

  Trade Date

--------------------------------------------------------------------------------

  Basis

--------------------------------------------------------------------------------

  Period

--------------------------------------------------------------------------------

  Floor Price

--------------------------------------------------------------------------------

  Ceiling Price

--------------------------------------------------------------------------------

  Swap Price

--------------------------------------------------------------------------------

  Counterparty

--------------------------------------------------------------------------------

WC oil swaps   5,000 bbl/month   11/18/2004   NYMEX WTI   Jan-Mar 05          
$32.31 avg.   Cinergy/Coral WC gas swaps   148,000 mmtu/mo avg       NYMEX gas  
Jan-Jun 05   na   na   $4.08 avg.   Cinergy/Coral WC gas collar   400,000
mmbtu/mo   10/21/2004   NYMEX gas   cal 05   $6.35   $10.05       Paribas WC oil
collar   5,000 bbl/mo   11/18/2004   NYMEX WTI   cal 05   38.00   $51.40      
Paribas HAWK gas collar   90,000 mmbtu/mo   9/14/2004   NYMEX gas   cal 05  
$5.50   $7.59       Paribas HAWK gas collar   45,000 mmbtu/mo   8/26/2004  
NYMEX gas   cal 05   $5.00   $7.82       B of A HAWK gas collar   35,000
mmbtu/mo   10/29/2004   NYMEX gas   cal 05   $7.00   $8.75       B of A WC gas
collar   170,000 mmbtu/mo   11/18/2004   NYMEX gas   Jul-Dec 05   $6.00   $7.68
      Paribas WC oil collar   27,000 bbl/mo   10/21/2004   NYMEX WTI   cal 05  
$43.00   $57.00       Paribas HAWK oil collar   9,000 bbl/mo   10/29/2004  
NYMEX WTI   cal 05   $43.00   $52.30       B of A WC oil collar   27,000 bbl/mo
  10/21/2004   NYMEX WTI   cal 06   $40.00   $49.30       Paribas HAWK gas
collar   150,000 mmbtu/mo   10/29/2004   NYMEX gas   cal 06   $6.00   $8.26    
  B of A WC gas collar   400,000 mmbtu/mo   10/21/2004   NYMEX gas   cal 06  
$5.50   $9.54       Paribas HAWK oil collar   7,000 bbl/mo   10/29/2004   NYMEX
WTI   cal 06   $40.00   $47.30       B of A HAWK gas swap   100,000 mmbtu/mo  
11/9/2004   NYMEX gas   cal 07           $6.06   B of A HAWK oil collar   6,000
bbl/mo   11/5/2004   NYMEX WTI   cal 07   $36.00   $45.75       B of A WC gas
collar   240,000 mmbtu/mo   11/18/2004   NYMEX gas   cal 07   $5.30   $7.12    
  Paribas WC oil collar   14,000 bbl/mo   11/18/2004   NYMEX WTI   cal 07  
$35.00   $43.20       Paribas HAWK oil collar   5,000 bbl/month   11/5/2004  
NYMEX WTI   cal 08   $34.00   $45.30       B of A WC gas collar   210,000
mmbtu/mo   11/18/2004   NYMEX gas   cal 08   $5.00   $6.45       Paribas WC oil
swap   12,000 bbl/mo   11/18/2004   NYMEX WTI   cal 08           $38.10  
Paribas HAWK gas collar   90,000 mmbtu/mo   11/5/2004   NYMEX gas   cal 08  
$5.15   $6.71       B of A

Schedule 7.21-1

--------------------------------------------------------------------------------



Petrohawk Energy Corporation
Commodities Trade Summary

Banc of America

Trade Date


--------------------------------------------------------------------------------

  Start Date

--------------------------------------------------------------------------------

  End Date

--------------------------------------------------------------------------------

  MMBTU

--------------------------------------------------------------------------------

  Price

--------------------------------------------------------------------------------

  MTM for
09.30.04

--------------------------------------------------------------------------------

  Current
Month
Change

--------------------------------------------------------------------------------

  MTM for
10.29.04

--------------------------------------------------------------------------------

 
Natural Gas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
08.26.04
 
12.23.04
 
11.28.05
 
547,500
 
$
7.83
 
(252,765
)
(193,305
)
(446,070
) 08.26.04   12.23.04   11.28.05   547,500   $ 5.00   51,036   (32,851 ) 18,185
                       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                        (201,729 ) (226,156 ) (427,885 )                      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

BNP Paribas

                 

                    
                   
                  
           
                
                
                
 
Natural Gas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09.14.01
 
01.04.05
 
12.05.05
 
1,095,000
 
$
7.59
 
(586,665
)
(429,106
)
(1,015,771
) 09.14.01   01.04.05   12.05.05   1,095,000   $ 5.50   195,898   (121,185 )
74,713                        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                        (390,767 ) (550,291 ) (941,058 )                      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                        (592,496 ) (776,447 ) (1,368,943 )                      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Schedule 7.21 - 1

--------------------------------------------------------------------------------






SCHEDULE 9.05
INVESTMENTS


None.

Schedule 9.05 - 1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SENIOR REVOLVING CREDIT AGREEMENT
TABLE OF CONTENTS
ANNEXES, EXHIBITS AND SCHEDULES
ARTICLE I Definitions and Accounting Matters
ARTICLE II The Credits
ARTICLE III Payments of Principal and Interest; Prepayments; Fees
ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs
ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality
ARTICLE VI Conditions Precedent
ARTICLE VII Representations and Warranties
ARTICLE VIII Affirmative Covenants
ARTICLE IX Negative Covenants
ARTICLE X Events of Default; Remedies
ARTICLE XI The Agents
ARTICLE XII Miscellaneous
ANNEX I LIST OF MAXIMUM CREDIT AMOUNTS
EXHIBIT A FORM OF NOTE
EXHIBIT B FORM OF BORROWING REQUEST
EXHIBIT C FORM OF INTEREST ELECTION REQUEST
EXHIBIT D FORM OF COMPLIANCE CERTIFICATE
EXHIBIT E-1 FORM OF LEGAL OPINION OF HINKLE ELKOURI LAW FIRM L.L.C.
EXHIBIT E-2 FORM OF LEGAL OPINION OF LOCAL COUNSEL
EXHIBIT F-1 SECURITY INSTRUMENTS
EXHIBIT F-2 FORM OF GUARANTY AND COLLATERAL AGREEMENT
EXHIBIT G FORM OF ASSIGNMENT AND ASSUMPTION

ANNEX 1



PETROHAWK ENERGY CORPORATION SENIOR REVOLVING CREDIT AGREEMENT STANDARD TERMS
AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
SCHEDULE 7.05 LITIGATION
SCHEDULE 7.15 SUBSIDIARIES AND PARTNERSHIPS; UNRESTRICTED SUBSIDIARIES
SCHEDULE 7.19 GAS IMBALANCES
SCHEDULE 7.20 MARKETING CONTRACTS
SCHEDULE 9.05 INVESTMENTS
